       Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 1 of 60




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT


NED SIMERLEIN, JAMES ECKHOFF,
MARICEL LOPEZ, CRAIG KAISER, JOHN
F. PRENDERGAST, RAYMOND and                       CASE NO. 3:17-CV-01091-VAB
ROSARIO ALVAREZ, KAREN EASON,
JENNIFER SOWERS, JENNIFER
FRANKLIN, JORDAN AMRANI, CRYSTAL
GILLESPIE, MELISSA STALKER, DILLEN
STEEBY, PAULA McMILLIN, JOSEPH C.
HARP Jr., and JAMES and MELISSA JUGO
TINNEY, individually and on behalf of
all others similarly situated,


v.


TOYOTA MOTOR CORPORATION,
TOYOTA MOTOR NORTH AMERICA, INC.,
TOYOTA MOTOR SALES, USA, INC.,
TOYOTA MOTOR ENGINEERING &
MANUFACTURING NORTH AMERICA,
INC. and TOYOTA MOTOR
MANUFACTURING, INDIANA, INC.


               DECLARATION OF DEMET BASAR IN SUPPORT OF
            PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, EXPENSES,
            AND SERVICE AWARDS TO THE CLASS REPRESENTATIVES

       DEMET BASAR, admitted to practice pro hac vice in this action, hereby declares under

penalty of perjury pursuant to 28 U.S.C. § 1746 as follows:

       1.     I am a partner in the law firm of Wolf Haldenstein Adler Freeman & Herz LLP

(“Wolf Haldenstein”), where I am a member of the firm’s complex class action group,

specializing in consumer and securities litigation. Wolf Haldenstein represents Plaintiffs Ned

Simerlein, James Eckhoff, Maricel Lopez, Craig Kaiser, and John F. Prendergast in this Action,

all of whom were appointed Class Representatives by this Court in its Ruling and Order on
       Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 2 of 60




Motion for Preliminary Approval (“Preliminary Approval Order”) dated January 14, 2019. ECF

107 at 38. In the same Order, I was appointed as one of Class Counsel for the proposed

Settlement Class. Id. at 25-26.

       2.      I respectfully submit this declaration in support of Plaintiffs’ Motion for

Attorneys’ Fees, Expenses, and Service Awards to the Class Representatives. I have personal

knowledge of the matters set forth herein and am competent to testify with respect thereto.

       3.      I am admitted to practice in the States of New York and New Jersey. I am also

admitted to practice in the United States Court of Appeals for the Second, Sixth, Seventh, Eighth

and Ninth Circuits, and the United States District Courts for the Southern District of New York,

Western District of New York, District of New Jersey, Central District of Illinois, and the

Eastern District of Wisconsin.

       4.      From February 10, 2017 through April 30, 2019, my firm expended 2,766.95

hours of work in connection with this litigation. Based upon our customary rates in this type of

litigation, the lodestar value of that time is $1,758,591.25, at current rates.

       5.      Prior to bringing this action, my firm conducted extensive factual investigation

and exhaustive legal research regarding our client’s potential claims against Defendants arising

from alleged defects in the power sliding doors of the Subject Vehicles. We began work on this

matter in February 2017 when Mr. Simerlein, who received Toyota’s Notice of Safety Recall No.

16V-858 (the “Safety Recall Notice”) and was concerned about the safety of his Sienna’s sliding

doors, contacted our firm.     Thereafter, attorneys at my firm, assisted by legal staff in certain

instances, (a) had extensive discussions with Mr. Simerlein concerning his experience with his

Sienna, his reasons for purchasing the vehicle, the research he conducted before purchasing it,

the Safety Recall, and the potential for litigation; (b) reviewed the Safety Recall Notice and



                                                   2
       Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 3 of 60




related documentation Toyota filed with the National Highway Transportation Safety

Administration (“NHTSA”) concerning the nature of the door problems underlying the Safety

Recall, Toyota’s knowledge of the problems, and other communications between Toyota and

NHTSA; (c) reviewed a multitude of complaints filed with NHTSA and elsewhere concerning

problems with the doors and developed an understanding of other potential defects that were not

covered by the Safety Recall; (d) analyzed similar problems that were reported regarding Sienna

model years that were not included in the Safety Recall; (e) examined every Technical Service

Bulletin (“TSB”) issued by Toyota seeking to address problems with the Siennas’ door; (f)

reviewed and analyzed the claims and allegations in a prior class action about the rear doors in

earlier model year Siennas; (g) located and reviewed current and past Toyota advertising and

marketing materials for statements about safety, convenience, doors, and other material issues;

and (h) conducted extensive legal research and evaluated numerous legal theories and claims,

including statutory consumer protection claims, express and implied warranty claims, a claim

under the federal Magnuson-Moss Warranty Act, and various common law claims.

       6.      After this intensive factual and legal research, we conferred with and received

approval from Mr. Simerlein to commence this action, and filed the class action complaint in this

Court on June 30, 2017. ECF 1.

       7.      Subsequently, we retained an automotive engineering expert in order to get an

independent professional opinion concerning the potential defects in the doors. We purchased an

exemplar vehicle whose doors were thoroughly examined by the expert and conferred

extensively with the expert to identify the specific potential causes of the door problems.

       8.      During this period, we also communicated with a number of other Sienna owners

who were concerned about the Safety Recall. Four of these individuals – James Eckhoff, Maricel



                                                 3
       Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 4 of 60




Lopez, Craig Kaiser, and John F. Prendergast – elected to join the suit and were named as

plaintiffs in the amended class action complaint filed on October 6, 2017. ECF 36. Prior to their

joining the action, as was the case with Mr. Simerlein, we interviewed the new Plaintiffs about

their purchases and experiences with their Siennas and researched numerous additional claims

that could be brought under on the laws of the states in which they resided. The amended

complaint also included additional allegations about the nature and extent of the problems with

the sliding power doors that were informed by the findings of the independent automotive expert

we retained, included additional claims, and extended the proposed class to include owners and

lessees of model year 2017 Siennas.

       9.      As the case progressed, the Simerlein Parties participated in a Rule 26 discovery

conference, prepared a joint Rule 26(f) case management report, and appeared before the Court

in a Rule 16 telephonic status conference. My firm also drafted and served a detailed __ page

discovery request seeking __ categories of documents.

       10.     On December 4, 2017, Defendants filed their motion to dismiss most of Plaintiffs’

claims in this Action on jurisdictional grounds, which required extensive research and briefing

by firm attorneys involving complex legal analysis against a backdrop of a rapidly evolving body

of law. Defendants also sought dismissal of Mr. Simerlein’s claims under Connecticut law, as

well as his claim under the Magnuson-Moss Warranty Act, which also required substantial

research and analysis by our litigation team. After Defendants’ filed their reply, my firm, with

this Court’s approval, also filed a sur-reply.

       11.     As detailed in the Joint Declaration of Demet Basar, W. Daniel “Dee” Miles II,

and Adam J. Levitt in Support of Plaintiffs’ Motion for Preliminary Approval (ECF 86), my

firm, together with attorneys from Beasley, Allen, Crow, Methvin, Portis & Miles, P.C. and



                                                 4
       Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 5 of 60




DiCello Levitt & Casey LLC, engaged in intensive, hard-fought, arms’ length negotiations with

Defendants that lasted over a year, during which we participated in multiple in-person meetings

with Defendants’ counsel, frequent lengthy conference calls, exchanged numerous drafts of the

Settlement Agreement and painstakingly negotiated and refined alterations before a final

agreement could be reached. During the negotiation process, Defendants produced informal and

confirmatory electronic document discovery. My firm was involved in the review of that

discovery, which assisted us in determining the propriety of the measures included in the

proposed Settlement. My firm worked with our independent automotive expert to assess the

merit of the technical measures included in the proposed settlement agreement. ECF 86, ¶¶ 25-

31.

       12.     During the settlement negotiation process, as was the case throughout the

litigation, we conferred with each of the Class Representatives, including through their

individual counsel, to inform them of potential settlement terms and to address any questions or

concerns they had. We explained and advised them about settlement considerations including,

the terms of the Settlement, the potential for obtaining different recovery if the case were to

continue, and the potential risks of continued litigation. We obtained informed approval from

each of them on the terms of the Settlement Agreement ultimately reached.

       13.     Firm attorneys had responsibility for drafting the preliminary approval motion,

together with supporting papers, which this Court granted; and have also performed work in

connection with the implementation of the notice program as well as responding to Class

member inquiries and other Settlement-related matters. We also worked extensively on the

concurrently filed motion for final approval of the Settlement.




                                                 5
       Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 6 of 60




       14.     My firm’s work on this case was performed on a wholly-contingent basis pursuant

to contingency fee contracts with the named Plaintiffs. Wolf Haldenstein has not received any

amounts in connection with this case, either as fee income or expense reimbursement.

       15.     Shown below is a true and correct summary identifying the attorneys and

paralegals who have worked on this litigation, the number of hours those individuals have

worked, their regular hourly billing rates, and their respective lodestar values. We anticipate that

additional time and expenses will be incurred for the work that Wolf Haldenstein will be

performing on this matter through the conclusion of the Settlement.

       16.     The hourly rates shown below are the usual and customary lodestar rates charged

in New York, New York, and the national venues in which the firm typically handles cases for

each individual doing the type of work performed in this litigation. These rates were not

adjusted, notwithstanding the complexity of this litigation, the skill and tenacity of the

opposition, the preclusion of other employment, or any other factors that could be used to justify

a higher hourly compensation. Additionally, Wolf Haldenstein has been retained on hourly

matters at these rates and I have personally been paid retainers based upon these rates.




                                                 6
       Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 7 of 60




                                           Current      Current
             Name              Status      Hourly        Total            Lodestar
                                            Rate         Hours
       Daniel W. Krasner         (P)         $980.00        10.70   $10,486.00

       Jeffrey G. Smith          (P)         $910.00        64.60   $58,786.00

       Demet Basar               (P)         $760.00     1098.30    $834,708.00

       Janine L. Pollack         (P)         $835.00         5.50   $4,592.50

       Rachele R. Byrd           (P)         $670.00        17.50   $11,725.00

       Kate M. McGuire          (OC)         $565.00      938.70    $530,365.50

       Lydia K. Reynolds        (OC)         $545.00      487.95    $265,932.75

       Carl V. Malmstrom        (A)          $530.00         2.80   $1,484.00

       Joseph Weiss             (PL)         $320.00        23.00   $7,360.00

       James A. Cirigliano      (PL)         $325.00        60.50   $19,662.50

       Victoria Lepesant        (PL)         $235.00        46.50   $10,927.50

       Ryan C. Dill             (PL)         $235.00        10.90   $2,561.50

       TOTAL                                            2,766.95    $1,758,591.25


       Status:
       (P) Partner
       (OC) Of Counsel
       (A) Associate
       (PL) Paralegal




       17.    These amounts were derived from contemporaneous daily time records compiled

on this matter, which are recorded in our computerized database. The firm requires regular and

contemporaneous recording of time records, which occurred in this case.

                                               7
       Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 8 of 60




       18.     The lodestar summary reflects Wolf Haldenstein’s experience in the field, the

complexity of the matters involved in this litigation, and the prevailing rate for providing such

services.

       19.     Wolf Haldenstein has advanced a total of $135,447 in expenses reasonably and

necessarily incurred in connection with the prosecution of this matter. They are broken down as

follows:



      DESCRIPTION                                        TOTAL EXPENSES

      Filing Fees and Service of Process
                                               $710.00
      Experts and Consultants
                                               $53,473.00
      Exemplar Vehicle and Related
      Expenses                                 $34,590.90
      Travel/Meals/Carfare
                                               $1,251.97
      Internal Reproduction/Copies
                                               $4,210.30
      Computer Research
                                               $40,433.68
      Federal Express/Messenger/Postage
                                               $449.61
      Secretarial Overtime
                                               $194.17
      Telephone/Fax
                                               $133.43
      TOTAL LITIGATION
      EXPENSES                                 $135,447.06

       20.     These expenses are reflected in the books and records regularly kept and

maintained by my firm.

       21.     In my opinion, the time expended and incurred in prosecuting this action were

reasonably and necessary for the diligent litigation of this matter.

                                                  8
       Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 9 of 60




       22.     As reflected in the attached resume for my firm, I have significant experience in

prosecuting a significant number of class action cases on behalf of consumers nationwide. Many

of those cases resulted in settlements on behalf of those consumer classes, achieving billions of

dollars in recoveries for consumers.

       23.     In connection with this litigation, my firm worked with local counsel Hurwitz

Sagarin Slossberg & Knuff (“Hurwitz Sagarin”). Hurwitz Sagarin, has incurred $97,460 in fees

at current rates and $3,281.06 in expenses in connection with this litigation. The declaration of

David A. Slossberg reflecting the time and expenses of his firm is being filed contemporaneously

herewith.

       24.     In connection with this litigation, my firm also worked with Forchelli Deegan

Terrana LLP (“Forchelli Deegan”), individual counsel for Plaintiffs Maricel Lopez and James

Eckhoff. Forchelli Deegan has incurred $33,323.00 in fees at current rates in connection with

this litigation. The declaration of Elbert S. Nasis reflecting the lodestar of his firm is being filed

contemporaneously herewith.

       25.     In connection with this litigation, my firm worked with Cohen & Malad, LLP

(“Cohen & Malad”), as individual counsel for Plaintiff Craig Kaiser. Cohen & Malad has

incurred $18,644.50 in fees at current rates in connection with this litigation. The declaration of

David J. Cutshaw reflecting the lodestar of his firm is being filed contemporaneously herewith.

       26.     Based upon my experience, I believe that the proposed Settlement is fair,

adequate, and reasonable considering —among other things as detailed in our briefs—the risks of

continued litigation, strength of Plaintiffs’ claims, and relief achieved on behalf of the individual

Class members.      In addition to the significant injunctive relief obtained by the attorneys,




                                                  9
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 10 of 60




consumers are also able to claim the amount that they have paid in eligible out-of-pocket

expenses related to repair of the power sliding rear doors at issue in this litigation.

       27.     This case was litigated over the course of approximately two years, involving a

significant amount of dismissal motion practice, informal and confirmatory discovery, and expert

work. The proposed Class Representatives fulfilled their duties to the Class by ensuring that the

proposed Settlement was fair, adequate, and reasonable, stayed abreast of litigation, and provided

documents and information as necessary. Accordingly, I believe that the proposed service awards

to each of the proposed Class Representatives are also appropriate.

I declare under penalty of perjury that the foregoing is true and correct.


Dated: May 10, 2019                                By:        /s/ Demet Basar
                                                                Demet Basar




                                                  10
          Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 11 of 60




                             Providing Exemplary Legal Services Since 1888

-----------------------------------------------------------------------------------------------------------------------------------------------------




                                                                                                                     firm resume
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 12 of 60




Founded in 1888, Wolf Haldenstein Adler Freeman & Herz LLP is a full service law
firm specializing in complex litigation in federal and state courts nationwide. The
firm’s practice includes litigation, both hourly and contingent, in securities, antitrust,
wage & hour, consumer fraud, false marketing, ERISA, and general and commercial
matters, general representation in REIT & partnership, whistleblower, false claim, trust
& estate, corporate investigation, and white collar matters, and FINRA arbitration. The
Firm has a particular specialty in complex class action and other representative
litigation – including investor, shareholder, antitrust, ERISA, consumer, employee, and
biotechnology matters – under both federal and state law.

Wolf Haldenstein’s total practice approach distinguishes it from other firms. Our
longstanding tradition of a close attorney/client relationship ensures that each one of
our clients receives prompt, individual attention and does not become lost in an
institutional bureaucracy. Our team approach is at the very heart of Wolf Haldenstein’s
practice. All of our lawyers are readily available to all of our clients and to each other.
The result of this approach is that we provide our clients with an efficient legal team
having the broad perspective, expertise and experience required for any matter at hand.
We are thus able to provide our clients with cost effective and thorough counsel focused
on our clients’ overall goals.




                                270 MADISON AVENUE
                                 NEW YORK, NY 10016
                               Telephone: 212-545-4600
                               Telecopier: 212-686-0114
                                   www.whafh.com



         SYMPHONY TOWERS                              70 West Madison Street
       750 B STREET, SUITE 2770                             Suite 1400
         SAN DIEGO, CA 92101                            CHICAGO, IL 60602
       Telephone: 619-239-4599                       Telephone: 312-984-0000
       Telecopier: 619-234-4599                      Telecopier: 312-214-3110




                                          Page 2
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 13 of 60


                                        THE FIRM
Wolf Haldenstein has been recognized by state and federal courts throughout the
country as being highly experienced in complex litigation, particularly with respect to
securities, consumer, ERISA, FLSA and state overtime and expense deductions, and
antitrust class actions and shareholder rights litigation.

Among its colleagues in the plaintiffs’ bar, as well as among its adversaries in the
defense bar, Wolf Haldenstein is known for the high ability of its attorneys, and the
exceptionally high quality of its written and oral advocacy.

The nature of the Firm’s activities in both individual and representative litigation is
extremely broad. In addition to a large case load of securities fraud and other investor
class actions, Wolf Haldenstein has represented classes of corn and rice farmers in
connection with the devaluation of their crops; contact lens purchasers for contact lens
manufacturers’ violations of the antitrust laws; merchants compelled to accept certain
types of debit cards; insurance policyholders for insurance companies’ deceptive sales
practices; victims of unlawful strip searches under the civil rights laws; and various
cases involving violations of Internet users’ on‐line privacy rights.

The Firm’s experience in class action securities litigation, in particular public
shareholder rights under state law and securities fraud claims arising under the federal
securities laws and regulations is particularly extensive. The Firm was one of the lead
or other primary counsel in securities class action cases that have recouped billions of
dollars on behalf of investor classes, in stockholder rights class actions that have
resulted in billions of dollars in increased merger consideration to shareholder classes,
and in derivative litigation that has recovered billions of dollars for corporations.

Its pioneering efforts in difficult or unusual areas of securities or investor protection
laws include: groundbreaking claims that have been successfully brought under the
Investment Company Act of 1940 regarding fiduciary responsibilities of investment
companies and their advisors toward their shareholders; claims under ERISA involving
fiduciary duties of ERISA trustees who are also insiders in possession of adverse
information regarding their fund’s primary stockholdings; the fiduciary duties of the
directors of Delaware corporations in connection with change of control transactions;
the early application of the fraud‐on‐the‐market theory to claims against public
accounting firms in connection with their audits of publicly traded corporations; and
the application of federal securities class certification standards to state law claims often
thought to be beyond the reach of class action treatment.




                                           Page 3
     Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 14 of 60


                              Judicial Commendations

Wolf Haldenstein has repeatedly received favorable judicial recognition. The following
representative judicial comments over the past decade indicate the high regard in which
the Firm is held:

        In re Empire State Realty Trust, Inc. Investor Litig., No. 650607/2012 (Sup. Ct.
         N.Y. Co.) – On May 2, 2013, Justice O. Peter Sherwood praised the Firm in its
         role as chair of the committee of co‐lead counsel as follows: ʺIt is apparent to
         me, having presided over this case, that class counsel has performed in an
         excellent manner, and you have represented your clients quite well. You
         should be complimented for that.ʺ            In awarding attorneysʹ fees, the
         Court stated that the fee was ʺintended to reward class counsel handsomely
         for the very good result achieved for the Class, assumption of the high risk of
         Plaintiffs prevailing and the efficiency of effort that resulted in the settlement
         of the case at an early stage without protracted motion practice.ʺ May 17, 2013
         slip. op. at 5 (citations omitted).

        Roberts v. Tishman Speyer, 13 N.Y.3d 270 (N.Y. 2009) – On April 9, 2013, Justice
         Richard B. Lowe III praised the Firm’s efforts as follows: “[W]hen you have
         challenging cases, the one thing you like to ask for is that the legal
         representation on both sides rise to that level. Because when you have lawyers
         who are professionals, who are confident, who are experienced, each of you
         know that each side has a job to do [. . . .] I want to tell you that I am very
         satisfied with your performance and with your, quite frankly, tenacity on both
         sides. And it took six years, but look at the history of the litigation. There were
         two appeals all of the way to the Court of Appeals [. . . .] And then look at the
         results. I mean, there are dissents in the Court of Appeals, so that shows you
         the complexity of the issues that were presented in this litigation [. . . .] [I]t
         shows you effort that went into this and the professionalism that was
         exhibited [. . . .] So let me just again express my appreciation to both sides.”

        K.J. Egleston L.P. v. Heartland Industrial Partners, et al., 2:06‐13555 (E.D. Mich.) –
         where the Firm was Lead Counsel, Judge Rosen, at the June 7, 2010 final
         approval hearing, praised the Firm for doing “an outstanding job of
         representing [its] clients,” and further commented that “the conduct of all
         counsel in this case and the result they have achieved for all of the parties
         confirms that they deserve the national recognition they enjoy.”




                                            Page 4
Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 15 of 60


   Klein, et al. v. Ryan Beck Holdings, Inc., et al., 06‐cv‐3460 (DAB) (S.D.N.Y. 2010) –
    where the Firm was Lead Counsel, Judge Deborah A. Batts described the
    Firm’s successful establishment of a settlement fund as follows: “[a] miracle
    that there is a settlement fund at all.” Judge Batts continued: ʺAs I said earlier,
    there is no question that the litigation is complex and of a large and, if you
    will, pioneering magnitude ...ʺ (Emphasis added).

   Parker Friedland v. Iridium World Communications, Ltd., 99‐1002 (D.D.C.) – where
    the Firm was co‐lead counsel, Judge Laughrey said (on October 16, 2008), “[a]ll
    of the attorneys in this case have done an outstanding job, and I really
    appreciate the quality of work that we had in our chambers as a result of this
    case.”

   In re Dynamic Random Access Memory Antitrust Litigation, MDL‐02‐1486 (N.D.
    Cal.) – where the Firm was co‐lead counsel, Judge Hamilton said (on August
    15, 2007), “I think I can conclude on the basis with my five years with you all,
    watching this litigation progress and seeing it wind to a conclusion, that the
    results are exceptional. The percentages, as you have outlined them, do put
    this [case] in one of the upper categories of results of this kind of [antitrust]
    class action. I am aware of the complexity . . . I thought that you all did an
    exceptionally good job of bringing to me only those matters that really
    required the Court’s attention. You did an exceptionally good job at
    organizing and managing the case, assisting me in management of the case.
    There was excellent coordination between all the various different plaintiffs’
    counsel with your group and the other groups that are part of this litigation. . .
    . So my conclusion is the case was well litigated by both sides, well managed
    as well by both sides.”

   In re Comdisco Sec. Litigation, 01 C 2110 (N.D. Ill. July 14, 2005) – Judge Milton
    Shadur observed: “It has to be said . . . that the efforts that have been extended
    [by Wolf Haldenstein] on behalf of the plaintiff class in the face of these
    obstacles have been exemplary. And in my view [Wolf Haldenstein] reflected
    the kind of professionalism that the critics of class actions . . . are never willing
    to recognize. . . . I really cannot speak too highly of the services rendered by
    class counsel in an extraordinary difficult situation.”

   Good Morning to You Productions Corp. v. Warner/Chappell Music, Inc., No. CV
    13‐04460‐GHK (MRWx) (C.D. Cal., Aug. 16, 2016) – Judge George H. King




                                      Page 5
     Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 16 of 60


         stated: ʺNot all, or perhaps even most, plaintiffsʹ class counsel could have
         litigated this case as successfully as did class counsel against such a fierce and
         exceptionally accomplished opponent.ʺ



                              Recent Noteworthy Results

Wolf Haldenstein’s performance in representative litigation has repeatedly resulted in
favorable results for its clients. The Firm has helped recover billions of dollars on
behalf of its clients in the cases listed below. Recent examples include the following:

        In re Genetically Modified Rice Litigation, MDL 1811 (E.D. Mo.) ‐ Wolf
         Haldenstein represented U.S. rice farmers in this landmark action against Bayer
         A.G. and its global affiliates, achieving a global recovery of $750 million. The
         case arose from the contamination of the nationʹs long grain rice crop by
         Bayerʹs experimental and unapproved genetically modified Liberty Link rice.

        Roberts v. Tishman Speyer, 13 N.Y.3d 270 (N.Y. 2009) ‐ a class action brought on
         behalf of over 27,500 current and former tenants of New York Cityʹs iconic
         Stuyvesant Town and Peter Cooper Village housing complexes. On April 9,
         2013, Justice Richard B. Lowe III of the New York Supreme Court finally
         approved settlement of the action, which totals over $173 million, sets aside
         $68.75 million in damages, re‐regulates the apartments at issue, and sets
         preferential rents for the units that will save tenants significant monies in the
         future. The settlement also enables the tenants to retain an estimated $105
         million in rent savings they enjoyed between 2009 and 2012. The settlement is
         by many magnitudes the largest tenant settlement in United States history.

        In re Empire State Realty Trust, Inc. Investor Litig., Index No. 650607/2012 – The
         firm served as Chair of the Executive Committee of Co‐Lead Counsel for the
         Plaintiffs in a class action settlement finally approved on May 2, 2013 that
         provides for the establishment of a $55 million settlement fund for investors, in
         addition to substantial tax deferral benefits estimated to be in excess of $100
         million.

        American International Group Consolidated Derivative Litigation, Civil Action No.
         769‐VCS (Del. Ch.) The Firm acted as co‐lead counsel and the settlement
         addressed claims alleging that the D&O Defendants breached their fiduciary




                                          Page 6
Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 17 of 60


    duties to the Company and otherwise committed wrongdoing to the detriment
    of AIG in connection with various allegedly fraudulent schemes during the
    1999‐2005 time period.

   In re Bank of America Corp. Securities, Derivative, and Employee Retirement Income
    Security Act (ERISA) Litigation, Master File No. 09 MD 2058 (S.D.N.Y.) (firm was
    co‐lead counsel in parallel derivative action pending in Delaware (In Re Bank of
    America Stockholder Derivative Litigation, C.A. No. 4307‐CS (Del. Ch.)) (increase
    of settlement cash recovery from $20 million to $62.5 million).

   The Investment Committee of the Manhattan and Bronx Service Transit Operating
    Authority Pension Plan v. JPMorgan Chase Bank, N.A., 1:09‐cv‐04408‐SAS
    (S.D.N.Y.) (class recovered $150 million).

   In re Tremont Sec. Law, State Law and Insurance Litig., No. 08‐civ‐11117 (TPG)
    (SDNY) (class recovered $100 million). The firm was court‐appointed co‐lead
    counsel in the Insurance Action, 08 Civ. 557, and represented a class of persons
    who purchased or otherwise acquired Variable Universal Life (“VUL”)
    insurance policies or Deferred Variable Annuity (“DVA”) policies issued by
    Tremont International Insurance Limited or Argus International Life Bermuda
    Limited from May 10, 1994 ‐ December 11, 2008 to the extent the investment
    accounts of those policies were exposed to the massive Ponzi scheme
    orchestrated by Bernard L. Madoff through one or more Rye funds.

   In re Initial Public Offering Securities Litigation, 21 MC 92 (SAS) (S.D.N.Y.) (class
    recovered $586 million). Wolf Haldenstein served as Co‐Lead Counsel of one
    of the largest securities fraud cases in history. Despite the United States Court
    of Appeals for the Second Circuit’s decision to vacate the district court’s class
    certification decision, on remand, counsel for plaintiffs were able to press on to
    a settlement on April 1, 2009, ultimately recovering in excess of a half‐billion
    dollars.




                                       Page 7
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 18 of 60


                               FIRM PRACTICE AREAS

                              Class Action Litigation

Wolf Haldenstein is a leader in class and derivative action litigation and is currently or
has been the court‐appointed lead counsel, co‐lead counsel, or executive committee
member in some of the largest and most significant class action and derivative action
lawsuits in the United States. For example, the class action Roberts v. Tishman Speyer, 13
N.Y.3d 270 (N.Y. 2009) was recently described by a sitting member of the U.S. House of
Representatives as the greatest legal victory for tenants in her lifetime. In Roberts, the
Firm obtained a victory in the New York Court of Appeals requiring the reregulation of
thousands of apartment units in the Stuyvesant Town complex in Manhattan, New
York. Many of the firm’s other successful results are summarized within.

                  Private Actions for Institutional Investors

In addition to its vast class action practice, the Firm also regularly represents
institutional clients such as public funds, investment funds, limited partnerships, and
qualified institutional buyers in private actions. The Firm has represented institutional
clients in non‐class federal and state actions concerning a variety of matters, including
private placements, disputes with investment advisors, and disputes with corporate
management.

The Firm has also acted as special counsel to investors’ committees in efforts to assert
and advance the investors’ interests without resorting to litigation. For example, the
Firm served as Counsel to the Courtyard by Marriott Limited Partners Committee for
several years in its dealings with Host Marriott Corporation, and as Special Counsel to
the Windsor Park Properties 7 and 8 limited partners to insure the fairness of their
liquidation transactions.

                                 Antitrust Litigation

Wolf Haldenstein is a leader in antitrust and competition litigation. The Firm actively
seeks to enforce the federal and state antitrust laws to protect and strengthen the rights
and claims of businesses, organizations, Taft‐Hartley funds, and consumers throughout
the United States. To that end, Wolf Haldenstein commences large, often complex,
antitrust and trade regulation class actions and other cases that target some of the most
powerful and well‐funded corporate interests in the world. Many of these interests
exert strong influence over enforcement policy that is in the hands of elected officials, so
that private enforcement provides the only true assurance that unfair and




                                           Page 8
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 19 of 60


anticompetitive conduct will be duly scrutinized for compliance with the law. These
cases frequently bring to light concealed, unlawful behavior such as price fixing,
monopolization, market allocation, monopoly leveraging, essential facilities, tying
arrangements, vertical restraints, exclusive dealing, and refusals to deal. Wolf
Haldenstein’s Antitrust Practice Group has successfully prosecuted numerous antitrust
cases and aggressively advocates remedies and restitution for businesses and investors
wronged by violations of the antitrust laws. For example, in In re DRAM Antitrust
Litigation, No. 02‐cv‐1486 (PJH) (N.D. Cal.) the firm successfully prosecuted an antitrust
case resulting in a $315 million recovery. Many of the firm’s successful results are
summarized within.

Wolf Haldenstein attorneys currently serve as lead counsel, co‐lead counsel, or as
executive committee members in some of the largest and most significant antitrust class
action lawsuits.

                 Biotechnology and Agricultural Litigation

Wolf Haldenstein is a leader in biotechnology and agricultural litigation. The firm has
represented U.S. row crop farmers and others harmed by crop supply contamination,
price fixing of genetically‐modified crop seeds, and false claims and representations
relating to purportedly “organic” products. The firm has prosecuted actions in these
fields against domestic and international biotechnology and crop science companies
under the federal and state antitrust laws, consumer protection and deceptive trade
practice statues, and the common law. As a leader in this field, Wolf Haldenstein
pioneered approaches now commonly used in these types of cases, including the use of
futures‐based efficient market analyses to fashion damages models relating to the
underlying commodity crops. The firm has served or is currently serving as lead or co‐
lead counsel in some of the most significant biotechnology and agricultural class actions
pending or litigated in the United States. For example, in In re Genetically Modified Rice
Litigation, MDL 1811 (E.D. Mo.) the firm prosecuted a multidistrict product liability
litigation brought on behalf of United States long‐grain rice farmers that ultimately
settled in July 2011 for $750 million. Many of the firm’s other successful results are
summarized within.

                  Overtime and Compensation Class Actions

Wolf Haldenstein is a leader class action litigation on behalf of employees who have not
been paid overtime or other compensation they are entitled to receive, or have had
improper deductions taken from their compensation. These claims under the federal




                                          Page 9
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 20 of 60


Fair Labor Standards Act and state labor laws allege improper failure to pay overtime
and other wages, and improper deductions from compensation for various company
expenses. Wolf Haldenstein has served as lead or co‐lead counsel, or other similar lead
role, in some of the most significant overtime class actions pending in the United States,
and has recovered hundreds of millions of dollars in recovered wages for its clients. For
example, in LaVoice v. Citigroup Global Markets, Inc., Case No. C 07‐801 (CW) (N.D. Cal.))
a $108 million settlement was secured for the class. Many of the firm’s other successful
wage and hour results are summarized within.

 Other Substantial Recoveries In Class Action And Derivative Cases in
     Which Wolf Haldenstein Was Lead Counsel or Had Another
                         Significant Role

        In re Beacon Associates Litigation, Master File No. 09 Civ. 0777 (LBS) (S.D.N.Y.)
         ($219 million settlement in this and related action).

        Roberts v. Tishman Speyer, No. 100956/2007 (Sup. Ct. N.Y. Cty.) ($173 Million
         settlement).

        In re Mutual Fund Investment Litigation, MDL No. 1586 (D. Md.) (derivative
         counsel in consolidated cases against numerous mutual fund companies
         involved in market timing resulting in class/derivative settlements totaling
         more than $300 million).

        Inland Western Securities Litigation, Case No. 07 C 6174 (N.D. Ill.) (settlement
         value of shares valued between $61.5 million and $90 million).

        In re Direxion Shares ETF Trust, No. 09‐Civ‐8011 (KBF) (S.D.N.Y.) (class
         recovered $8 million).

        In re BankAmerica Corp. Securities Litigation, MDL Docket No. 1264 (JFN) (E.D.
         Mo.) (class recovered $490 million).

        In re Dynamic Random Access Memory Antitrust Litigation, (MD‐02 1486 (N.D.
         Cal.) (class recovered $325 million).

        In re MicroStrategy, Inc. Securities Litigation, Civ. No. 00‐473‐A (E.D. Va.) (class
         recovered $160 million in cash and securities).




                                          Page 10
Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 21 of 60


   Kurzweil v. Philip Morris Cos., 94 Civ. 2373, 94 Civ. 2546 (S.D.N.Y.) (securities
    fraud) (class recovered $116.5 million in cash).

   In re Starlink Corn Products Liability Litigation, (N.D. Ill.) (class recovered $110
    million).

   In Computer Associates 2002 Class Action Sec. Litigation, 2:02‐CV‐1226 (E.D.N.Y.)
    ($130 million settlement in this and two related actions).

   In re Sepracor Inc. Securities Litigation, Civ. No. 02‐12338 (MEL) (D. Mass.)
    (classes recovered $52.5 million).

   In re Transkaryotic Therapies, Inc., Securities Litigation, C.A. No. 03‐10165‐RWZ
    (D. Mass) (class recovered $50 million).

   In re Iridium Securities Litigation, C.A. No. 99‐1002 (D.D.C.) (class recovered $43
    million).

   In re J.P. Morgan Chase Securities Litigation, MDL No. 1783 (N.D. Ill.) (settlement
    providing for adoption of corporate governance principles relating to potential
    corporate transactions requiring shareholder approval).

   LaVoice v. Citigroup Global Markets, Inc., Case No. C 07‐801 (CW) (N.D. Cal.))
    ($108 million settlement).

   Steinberg v. Morgan Stanley & Co., Inc., Case No. 06‐cv‐2628 (BEN) (S.D. Cal.)
    ($50 million settlement).

   Poole v. Merrill Lynch, Pierce, Fenner & Smith Inc., Case No. CV‐06‐1657 (D. Or.)
    ($43.5 million settlement).

   In re Wachovia Securities, LLC Wage and Hour Litigation, MDL No. 07‐1807 DOC
    (C.D. Cal.) ($39 million settlement).

   In re Wachovia Securities, LLC Wage and Hour Litigation (Prudential), MDL No.
    07‐1807 DOC (C.D. Cal.) ($11 million settlement).

   Basile v. A.G. Edwards, Inc., 08‐CV‐00338‐JAH‐RBB (S.D. Cal.) ($12 million
    settlement).




                                     Page 11
Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 22 of 60


   Miguel Garcia, et al. v. Lowe’s Home Center, Inc. et al. – Case No. GIC 841120
    (Barton) (Cal. Sup. Ct, San Diego) (co‐lead, $1.65 million settlement w/
    average class member recovery of $5,500, attorney fees and cost awarded
    separately).

   Neil Weinstein, et al. v. MetLife, Inc., et al. – Case No. 3:06‐cv‐04444‐SI (N.D.Cal)
    (co‐lead, $7.4 million settlement).

   Creighton v. Oppenheimer, Index No. 1:06 ‐ cv ‐ 04607 ‐ BSJ ‐ DCF (S.D.N.Y.)
    ($2.3 million settlement).

   Klein v. Ryan Beck, 06‐CV‐3460 (DAB)(S.D.N.Y.) ($1.3 million settlement).

   In re American Pharmaceutical Partners, Inc. Shareholder Litigation, Consolidated
    C.A. No. 1823‐N (Del. Ch. Ct.) ($14.3 million settlement).

   Egleston v. Collins and Aikman Corp., 06‐cv‐13555 (E.D. Mich.) (class recovered
    $12 million).

   In re Merrill Lynch & Co., Inc. Global Technology Fund Securities Litigation, 02 CV
    7854 (JFK) (SDNY); and In re Merrill Lynch & Co., Inc. Focus Twenty Fund
    Securities Litigation, 02 CV 10221 (JFK) (SDNY) (class recovered $39 million in
    combined cases).

   In re CNL Hotels & Resorts, Inc. Securities Litigation, No. 6:04‐cv‐1231 (Orl‐31)
    (class recovered $35 million, and lawsuit also instrumental in $225 million
    benefit to corporation).

   In re Cablevision Systems Corp. Shareholder Derivative Litigation, Master File No.
    06‐CV‐4130‐DGT‐AKT ($34.4 million recovery).

   In re Monster Worldwide, Inc. Stock Option Derivative Litigation, Master File No.
    06cv4622 (S.D.N.Y.) ($32 million recovery and corporate governance reforms).

   Berger v. Compaq Computer Corp., Docket No. 98‐1148 (S.D. Tex.) (class
    recovered $29 million).

   In re Arakis Energy Corporation Securities Litigation, 95 CV 3431 (E.D.N.Y.) (class
    recovered $24 million).




                                      Page 12
Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 23 of 60


   In re E.W. Blanche Holdings, Inc. Securities Litigation, Civ. No. 01‐258 (D. Minn.)
    (class recovered $20 million).

   In re Globalstar Securities Litigation, Case No. 01‐CV‐1748 (SHS) (S.D.N.Y.) (class
    recovered $20 million).

   In re Luxottica Group S.p.A. Securities Litigation, No. CV 01‐3285 (E.D.N.Y) (class
    recovered $18.25 million).

   In re Musicmaker.com Securities Litigation, CV‐00‐2018 (C.D. Cal.) (class
    recovered $13.75 million).

   In re Comdisco Securities Litigation, No. 01 C 2110 (MIS) (N.D. Ill.) (class
    recovered $13.75 million).

   In re Acclaim Entertainment, Inc., Securities Litigation, C.A. No. 03‐CV‐1270
    (E.D.N.Y.) (class recovered $13.65 million).

   In re Concord EFS, Inc. Securities Litigation, No. 02‐2097 (MA) (W.D. Tenn) (class
    recovered $13.25 million).

   In re Bausch & Lomb, Inc. Securities Litigation, 01 Civ. 6190 (CJS) (W.D.N.Y.)
    (class recovered $12.5 million).

   In re Allaire Corp. Securities Litigation, 00‐11972 (D. Mass.) (class recovered $12
    million).

   Bamboo Partners LLC v. Robert Mondavi Corp., No. 26‐27170 (Cal. Sup. Ct.) (class
    recovered $10.8 million).

   Curative Health Services Securities Litigation, 99‐2074 (E.D.N.Y.) (class recovered
    $10.5 million).

   City Partnership Co. v. Jones Intercable, 99 WM‐1051 (D. Colo.) (class recovered
    $10.5 million).

   In re Aquila, Inc., (ERISA Litigation), 04‐865 (W.D. Mo.) ($10.5 million recovery
    for the class).

   In re Tenfold Corporation Securities Litigation, 2:00‐CV‐652 (D. Utah) (class
    recovered $5.9 million).




                                     Page 13
Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 24 of 60


   In re Industrial Gas Antitrust Litigation, 80 C 3479 and related cases (N.D. Ill.)
    (class recovered $50 million).

   In re Chor‐Alkalai and Caustic Soda Antitrust Litigation, 86‐5428 and related cases
    (E.D. Pa.) (class recovered $55 million).

   In re Infant Formula Antitrust Litigation, MDL No. 878 (N.D. Fla.) (class
    recovered $126 million).

   In re Brand Name Prescription Drugs Antitrust Litigation, No. 1:94‐cv‐00897,
    M.D.L. 997 (N.D. Ill.) (class recovered $715 million).

   Landon v. Freel, M.D.L. No. 592 (S.D. Tex.) (class recovered $12 million).

   Holloway v. Peat, Marwick, Mitchell & Co., No. 84 C 814 EU (N.D. Okla.) (class
    recovered $38 million).

   In re The Chubb Corp. Drought Insurance Litigation, C‐1‐88‐644 (S.D. Ohio)
    (class recovered $100 million).

   Wong v. Megafoods, Civ‐94‐1702 (D. Ariz.) (securities fraud) (class recovered
    $12.25 million).

   In re Del Val Financial Corp. Securities Litigation, 92 Civ 4854 (S.D.N.Y.) (class
    recovered $11.5 million).

   In re Home Shopping Network Shareholders Litigation, Consolidated Civil Action
    No. 12868, (Del. Ch. 1995) (class recovered $13 million).

   In re Paine Webber Limited Partnerships Litigation, 94 Civ 8547 (S.D.N.Y.) (class
    recovered $200 million).

   In re Bristol‐Meyers Squibb Co. Securities Litigation, 92 Civ 4007 (S.D.N.Y.) (class
    recovered $19 million).

   In re Spectrum Information Technologies Securities Litigation, CV 93‐2245
    (E.D.N.Y.) (class recovered $13 million).

   In re Chase Manhattan Securities Litigation, 90 Civ. 6092 (LJF) (S.D.N.Y.) (class
    recovered $17.5 million).




                                     Page 14
Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 25 of 60


   Prostic v. Xerox Corp., No. B‐90‐113 (EBB) (D. Conn.) (class recovered $9
    million).

   Steiner v. Hercules, Civil Action No. 90‐442‐RRM (D. Del.) (class recovered $18
    million).

   In re Ambase Securities Litigation, 90 Civ 2011 (S.D.N.Y.) (class recovered $14.6
    million).

   In re Southmark Securities Litigation, CA No. 3‐89‐1402‐D (N.D. Tex.) (class
    recovered $70 million).

   Steiner v. Ideal Basic Industries, Inc., No. 86‐M 456 (D. Colo. 1989) (securities
    fraud) (class recovered $18 million).

   Tucson Electric Power Derivative Litigation, 2:89 Civ. 01274 TUC. ACM
    (corporation recovered $30 million).

   Alleco Stockholders Litigation, (Md. Cir. Ct. Pr. Georges County) (class recovered
    $16 million).

   In re Revlon Group, Inc. Shareholders Litigation, No. 8362 (Del. Ch.) (class
    recovered $30 million).

   In re Taft Broadcasting Company Shareholders Litigation, No. 8897 (Del. Ch.) (class
    recovered $20 million).

   In re Southland Corp. Securities Litigation, No. 87‐8834‐K (N.D.Tex.) (class
    recovered $20 million).

   In re Crocker Bank Securities Litigation, CA No. 7405 (Del. Ch.) (class recovered
    $30 million).

   In re Warner Communications Securities Litigation, No. 82 Civ. 8288 (JFK)
    (S.D.N.Y.) (class recovered $17.5 million).

   Joseph v. Shell Oil, CA No. 7450 (Del. Ch.) (securities fraud) (class recovered
    $200 million).

   In re Flight Transportation Corp. Securities Litigation, Master Docket No. 4‐82‐874,
    MDL No. 517 (D. Minn.) (recovery of over $50 million).




                                     Page 15
Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 26 of 60


   In re Whittaker Corporation Securities Litigation, CA000817 (Cal. Super. Ct., Los
    Angeles County) (class recovered $18 million).

   Naevus International, Inc. v. AT&T Corp., C.A. No. 602191/99 (N.Y. Sup. Ct.)
    (consumer fraud) (class recovered $40 million).

   Sewell v. Sprint PCS Limited Partnership, C.A. No. 97‐188027/CC 3879 (Cir. Ct.
    for Baltimore City) (consumer fraud) (class recovered $45.2 million).

   In re Vytorin/Zetia Marketing, Sales Practices and Products Liability Litigation, 2:08‐
    cv‐285 (D.N.J.) (class recovered $41.5 million).

   Egleston v. Verizon, No. 104784/2011 (N.Y. Sup. Ct.) – Wolf Haldenstein
    represented a class of New York Verizon Centrex customers in an action
    against Verizon stemming from overbilling of certain charges. The Firm
    secured a settlement with a total value to the Class of over $5 million, which
    provided, among other things, each class member with full refunds of certain
    disputed charges, plus interest.

   Zelouf Int’l Corp. v. Nahal Zelouf, Index No. 653652/2014 (Sup. Ct. N.Y. Co.
    2015). In an important trial decision following an appraisal proceeding
    triggered by the freeze‐out merger of a closely‐held corporation, which also
    included shareholder derivative claims, Justice Kornreich of the New York
    Supreme Court refused to apply a discount for lack of marketability to the
    minority interest in the former corporation and found that the insiders stole
    more than $14 million dollars; the minority shareholder recovered over $9
    million.

   Zelouf Int’l Corp. v. Zelouf, 45 Misc.3d 1205(A) (Sup. Ct. N.Y. Co., 2014). The
    Court rejected application of a discount for lack of marketability and awarded
    a $10,031,438.28 judgment following an eleven day bench trial in the
    Commercial Division of the Supreme Court of the State of New York (New
    York County) on the value of a minority interest in a closely held corporation.




                                      Page 16
 Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 27 of 60


 Representative Reported Opinions Since 1990 in Which Wolf
Haldenstein Was Lead Counsel or Had Another Significant Role

          Federal Appellate and District Court Opinions

   DeFrees v. Kirkland, 2012 U.S. Dist. LEXIS 52780 (C.D. Cal. Apr. 11, 2012).

   In re Beacon Associates Litigation., 745 F. Supp. 2d 386 (S.D.N.Y. 2010); In re
    Beacon Associates Litig., 282 F.R.D. 315 (S.D.N.Y. 2012)

   Messner v. Northshore University HealthSystem, 669 F.3d 802, No. 10‐2514 (7th
    Cir. Jan. 13, 2012).

   In re Text Message Antitrust Litigation, 630 F.3d, 622 (7th Cir. 2010).

   In re Apple & ATTM Antitrust Litig., 2010 U.S. Dist. LEXIS 98270 (N.D. Cal. July
    8, 2010).

   Freeland v. Iridium World Communications Ltd., 545 F.Supp.2d 59 (D.D.C. 2008).

   In re Apple & AT&TM Antitrust Litig., 596 F. Supp. 2d 1288 (N.D. Cal. 2008).

   Harzewski v. Guidant Corp., 489 F.3d 799 (7th Cir. 2007).

   In re JP Morgan Chase & Co. Securities Litigation, No. 06 C 4674, 2007 U.S. Dist.
    LEXIS 93877 (N.D. Ill. Dec. 18, 2007).

   Schoenbaum v. E.I. Dupont De Nemours and Co., 2007 WL 2768383 (E.D. Mo.
    Sept. 20, 2007).

   Jeffries v. Pension Trust Fund, 99 Civ. 4174 (LMM), 2007 U.S. Dist. LEXIS 61454
    (S.D.N.Y. Aug. 20, 2007).

   Klein v. Ryan Beck, 06‐Civ. 3460 (WCC), 2007 U.S. Dist. LEXIS 51465 (S.D.N.Y.
    July 13, 2007).

   Cannon v. MBNA Corp. No. 05‐429 GMS, 2007 U.S. Dist. LEXIS 48901 (D. Del.
    2007).

   In re Aquila ERISA Litig., 237 F.R.D. 202 (W.D. Mo. 2006).

   Smith v. Aon Corp., 238 F.R.D. 609 (N.D. Ill. 2006).




                                      Page 17
Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 28 of 60


   In re Sepracor Inc. Securities Litigation, 233 F.R.D. 52 (D. Mass. 2005).

   In re Transkaryotic Therapies, Inc. Securities Litigation, No. 03‐10165, 2005 U.S.
    Dist. LEXIS 29656 (D. Mass. Nov. 28, 2005).

   In re Luxottica Group, S.p.A. Securities Litigation, 2005 U.S. Dist. LEXIS 9071
    (E.D.N.Y. May 12, 2005).

   In re CNL Hotels & Resorts, Inc. Securities Litigation, 2005 U.S. Dist. LEXIS 38876,
    No. 6:04‐cv‐1231‐Orl‐31KRS (M.D. Fla. May 9, 2005).

   Johnson v. Aegon USA, Inc., 1:01‐CV‐2617 (N.D. Ga. Sept. 20, 2004).

   Freeland v. Iridium World Communications, Ltd., 99‐1002 (D.D.C. Aug. 31, 2004).

   In re Acclaim Entertainment, Inc. Securities Litigation, 03‐CV‐1270 (E.D.N.Y. June
    22, 2004).

   In re Sepracor Inc. Securities Litigation, 308 F. Supp. 2d 20 (D. Mass. 2004).

   In re Concord EFS, Inc. Securities Litigation, No. 02‐2697 (W.D. Tenn. Jan. 7,
    2004).

   In re Pharmatrak, Inc. Privacy Litig., 2003 U.S. App. LEXIS 8758 (1st Cir. May 9,
    2003).

   In re Enterprise Mortgage Acceptance Co., LLC, Sec. Litig., 02‐Civ. 10288 (SWK)
    (S.D.N.Y. Nov. 5, 2003).

   In re PerkinElmer, Inc. Securities Litigation, 286 F. Supp. 2d 46 (D. Mass. 2003).

   In re Initial Public Offering Securities Litigation, 241 F. Supp. 2d 281 (S.D.N.Y.
    2003).

   In re Comdisco Securities Litigation, No. 01 C 2110, 2003 U.S. Dist. LEXIS 5047
    (N.D. Ill. Mar. 31, 2003).

   Berger v. Compaq Computer Corp., 257 F.3d 475 (2001), clarified, 279 F.3d 313 (5th
    Cir. 2002).

   City Partnership Co. v. Cable TV Fund 14‐B, 213 F.R.D. 576 (D. Colo. 2002).




                                      Page 18
Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 29 of 60


   In re Allaire Corporation Securities Litigation, Docket No. 00‐11972 ‐ WGY, 2002
    U.S. Dist. LEXIS 18143 (D. Mass., Sept. 27, 2002).

   In re StarLink Corn Products Liability Litigation, 212 F.Supp.2d 828 (N.D. Ill.
    2002).

   In re Bankamerica Corp. Securities Litigation, 263 F.3d 795 (8th Cir. 2001).

   In re Comdisco Securities Litigation, 166 F.Supp.2d 1260 (N.D. Ill. 2001).

   In re Crossroads Systems, Inc. Securities Litigation, Master File No. A‐00‐CA‐457
    JN, 2001 U.S. Dist. LEXIS 14780 (W.D. Tx. Aug. 15, 2001).

   In re MicroStrategy, Inc. Securities Litigation, 150 F. Supp. 2d 896 (E.D. Va. 2001).

   Lindelow v. Hill, No. 00 C 3727, 2001 U.S. Dist. LEXIS 10301 (N.D. Ill. July 19,
    2001).

   In re MicroStrategy, Inc. Securities Litigation, 148 F. Supp. 2d 654 (E.D. Va. 2001).

   Jeffries v. Pension Trust Fund of the Pension, Hospitalization & Benefit Plan of the
    Electrical Industry, 172 F. Supp. 2d 389 (S.D.N.Y. 2001).

   Carney v. Cambridge Technology Partners, Inc., 135 F. Supp. 2d 235 (D. Mass.
    2001).

   Weltz v. Lee, 199 F.R.D. 129 (S.D.N.Y. 2001).

   Schoers v. Pfizer, Inc., 00 Civ. 6121, 2001 U.S. Dist. LEXIS 511 (S.D.N.Y. Jan. 23,
    2001).

   Kurzweil v. Philip Morris Cos., 94 Civ. 2373 (MBM), 2001 U.S. Dist. LEXIS 83
    (S.D.N.Y. Jan. 9, 2001).

   Goldberger v. Bear, Stearns & Co., 98 Civ. 8677 (JSM), 2000 U.S. Dist. LEXIS 18714
    (S.D.N.Y. Dec. 28, 2000).

   In re Newell Rubbermaid, Inc., Securities Litigation, Case No. 99 C 6853, 2000 U.S.
    Dist. LEXIS 15190 (N.D. Ill. Oct. 2, 2000).




                                      Page 19
Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 30 of 60


   Stanley v. Safeskin Corp., Case No. 99 CV 454 BTM (LSP), 2000 U.S. Dist. LEXIS
    14100, Fed. Sec. L. Rep. (CCH) P91, 221 (S.D. Cal. Sept. 18, 2000).

   In re MicroStrategy, Inc. Securities Litigation, 115 F. Supp. 2d 620 (E.D. Va. 2000).

   In re USA Talks.com, Inc. Securities Litigation, 2000 U.S. Dist. LEXIS 14823, Fed.
    Sec. L. Rep. (CCH) P91, 231 (S.D. Cal. Sept. 14, 2000).

   In re Sotheby’s Holdings, Inc. Securities Litigation, 00 CIV. 1041 (DLC), 2000 U.S.
    Dist. LEXIS 12504, Fed. Sec. L. Rep. (CCH) P91, 059 (S.D.N.Y. Aug. 31, 2000).

   Dumont v. Charles Schwab & Co., Inc., Civil Action No. 99‐2840 2000 U.S. Dist.
    LEXIS 10906 (E.D. La. July 21, 2000).

   Berger v. Compaq Computer Corp., Civil Action No. H‐98‐1148, 2000 U.S. Dist.
    LEXIS 21424 (S.D. Tex. July 17, 2000).

   In re BankAmerica Corp. Securities Litigation, 95 F. Supp. 2d 1044 (E.D. Mo. 2000).

   In re Carnegie International Corp. Securities Litigation, 107 F. Supp. 2d 676 (D.
    Md. 2000).

   Berger v. Compaq Computer Corp., Civil Action No. H‐98‐1148, 2000 U.S. Dist.
    LEXIS 21423 (S.D. Tex. Mar. 13, 2000).

   In re Imperial Credit Industries Securities Litigation, CV 98‐8842 SVW, 2000 U.S.
    Dist. LEXIS 2340 (C.D. Cal. Feb. 23, 2000).

   Sturm v. Marriott Marquis Corp., 85 F. Supp. 2d 1356 (N.D. Ga. 2000).

   In re Health Management Systems Securities Litigation, 82 F. Supp. 2d 227
    (S.D.N.Y. 2000).

   Dumont v. Charles Schwab & Co., Inc., Civil Action No. 99‐2840, 2000 U.S. Dist.
    LEXIS 619 (E.D. La. Jan. 19, 2000).

   In re MicroStrategy, Inc. Securities Litigation, 110 F. Supp. 2d 427 (E.D. Va. 2000).

   In re BankAmerica Corp. Securities Litigation, 78 F. Supp. 2d 976 (E.D. Mo. 1999).




                                      Page 20
Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 31 of 60


   Kurzweil v. Philip Morris Cos., 94 Civ. 2373 (MBM), 1999 U.S. Dist. LEXIS 18378
    (S.D.N.Y. Nov. 24, 1999).

   In re Nanophase Technologies Corp. Litigation, 98 C 3450, 1999 U.S. Dist. LEXIS
    16171 (N.D. Ill. Sept. 27, 1999).

   In re Clearly Canadian Securities Litigation, File No. C‐93‐1037‐VRW, 1999 U.S.
    Dist. LEXIS 14273 Cal. Sept. 7, 1999).

   Yuan v. Bayard Drilling Technologies, Inc., 96 F. Supp. 2d 1259 (W.D. Okla. 1999).

   In re Spyglass, Inc. Securities Litigation, No. 99 C 512, 1999 U.S. Dist. LEXIS 11382
    (N.D. Ill. July 20, 1999).

   Carley Capital Group v. Deloitte & Touche, L.L.P., 1:97‐CV‐3183‐TWT, 1999 U.S.
    Dist. LEXIS 11595 (N.D. Ga. June 30, 1999).

   Blue Cross & Blue Shield of N.J., Inc. v. Philip Morris, Inc., 98 CV 3287, 1999 U.S.
    Dist. LEXIS 11363 (E.D.N.Y. June 1, 1999).

   Carley Capital Group v. Deloitte & Touche, L.L.P., 1:97‐CV‐3183‐TWT, 1999 U.S.
    Dist. LEXIS 1368, Fed. Sec. L. Rep. (CCH) P90, 429 (N.D. Ga. Jan. 19, 1999).

   Longman v. Food Lion, Inc., 186 F.R.D. 331 (M.D.N.C. 1999).

   Wright v. Ernst & Young LLP, 152 F.3d 169 (2d Cir. 1998).

   Romine v. Compuserve Corp., 160 F.3d 337 (6th Cir. 1998).

   Felzen v. Andreas, 134 F.3d 873 (7th Cir. 1998).

   Walsingham v. Biocontrol Technology, Inc., 66 F. Supp. 2d 669 (W.D. Pa. 1998).

   Sturm v. Marriott Marquis Corp., 26 F. Supp. 2d 1358 (N.D. Ga. 1998).

   Carley Capital Group v. Deloitte & Touche, L.L.P., 27 F. Supp. 2d 1324 (N.D. Ga.
    1998).

   In re MobileMedia Securities Litigation, 28 F.Supp.2d 901 (D.N.J. 1998).

   Weikel v. Tower Semiconductor, Ltd., 183 F.R.D. 377 (D.N.J. 1998).




                                      Page 21
Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 32 of 60


   In re Health Management Systems Securities Litigation, 97 Civ. 1865 (HB), 1998
    U.S. Dist. LEXIS 8061 (S.D.N.Y. May 27, 1998).

   In re Painewebber Ltd. Partnership Litigation, 999 F. Supp. 719 (S.D.N.Y. 1998).

   Carley Capital Group v. Deloitte & Touche, L.L.P., 1:97‐cv‐3183‐TWT, 1998 U.S.
    Dist. LEXIS 23222 (N.D. Ga. Feb. 10, 1998).

   Brown v. Radica Games (In re Radica Games Securities Litigation), No. 96‐17274,
    1997 U.S. App. LEXIS 32775 (9th Cir. Nov. 14, 1997).

   Robbins v. Koger Properties, 116 F.3d 1441 (11th Cir. 1997).

   In re TCW/DW North American Government Income Trust Securities Litigation, 95
    Civ. 0167 (PKL), 1997 U.S. Dist. LEXIS 18485 (S.D.N.Y. Nov. 20, 1997).

   Wright v. Ernst & Young, LLP, 97 Civ. 2189 (SAS), 1997 U.S. Dist. LEXIS 13630
    (S.D.N.Y. Sept. 9, 1997).

   Felzen v. Andreas, No. 95‐2279, 1997 U.S. Dist. LEXIS 23646 (C.D. Ill. July 7,
    1997).

   Felzen v. Andreas, No. 95‐2279, 1997 U.S. Dist. LEXIS 23647 (C.D. Ill. July 7,
    1997).

   A. Ronald Sirna, Jr., P.C. Profit Sharing Plan v. Prudential Securities, Inc., 964 F.
    Supp. 147 (S.D.N.Y. 1997).

   Kurzweil v. Philip Morris Companies, 94 Civ. 2373 (MBM), 1997 U.S. Dist. LEXIS
    4451 (S.D.N.Y. April 8, 1997).

   Bobrow v. Mobilmedia, Inc., Civil Action No. 96‐4715, 1997 U.S. Dist. LEXIS
    23806 (D.N.J. March 31, 1997).

   Kalodner v. Michaels Stores, Inc., 172 F.R.D. 200 (N.D.Tex. 1997).

   In re Painewebber Ltd. Partnerships Litigation, 171 F.R.D. 104 (S.D.N.Y. 1997).

   A. Ronald Sirna, Jr., P.C. Profit Sharing Plan v. Prudential Securities, Inc., 95 Civ.
    8422 (LAK), 1997 U.S. Dist. LEXIS 1226 (S.D.N.Y. Feb. 7, 1997).




                                      Page 22
Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 33 of 60


   In re Painewebber Inc. Limited Partnerships Litigation, 94 F.3d 49 (2d Cir. 1996).

   Glassman v. Computervision Corp., 90 F.3d 617 (1st Cir. 1996).

   Alpern v. Utilicorp United, Inc., 84 F.3d 1525 (8th Cir. 1996).

   Shaw v. Digital Equipment Corp., 82 F.3d 1194 (1st Cir. 1996).

   Dresner Co. Profit Sharing Plan v. First Fidelity Bank, N.A., 95 Civ. 1924 (MBM),
    1996 U.S. Dist. LEXIS 17913 (S.D.N.Y. Dec. 3, 1996).

   Simon v. American Power Conversion Corp., 945 F. Supp. 416 (D.R.I. 1996).

   TII Industries, Inc., 96 Civ. 4412 (SAS), 1996 U.S. Dist. LEXIS 14466 (S.D.N.Y.
    Oct. 1, 1996).

   In re TCW/DW North American Government Income Trust Securities Litigation, 941
    F. Supp. 326 (S.D.N.Y. Oct. 1, 1996).

   In re Painewebber Ltd. Partnership Litigation, 94 Civ. 8547 (SHS), 1996 U.S. Dist.
    LEXIS 9195 (S.D.N.Y. June 28, 1996).

   In re Tricord Systems, Inc., Securities Litigation, Civil No. 3‐94‐746, 1996 U.S. Dist.
    LEXIS 20943 (D. Minn. April 5, 1996).

   In re Painewebber Limited Partnership Litigation, 94 Civ. 8547 (SHS), 1996 U.S.
    Dist. LEXIS 1265 (S.D.N.Y. Feb. 6, 1996).

   Riley v. Simmons, 45 F.3d 764 (3d Cir. 1995).

   Stepak v. Addison, 20 F.3d 398 (11th Cir. 1994).

   Zitin v. Turley, [1991 Transfer Binder] Fed. Sec. L. Rep. (CCH) ¶ 96,123 (D.
    Ariz. June 20, 1994).

   In re Southeast Hotel Properties Limited Partnership Investor Litigation, 151 F.R.D.
    597 (W.D.N.C. 1993).

   County of Suffolk v. Long Island Lighting Co., 907 F.2d 1295 (2d Cir. 1990).




                                      Page 23
Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 34 of 60


                     Notable State Court Opinions

   McWilliams v. City of Long Beach, 56 Cal. 4th 613 (2013).

   Roberts v. Tishman Speyer, 89 A.D.3d 444 (N.Y. App. Div. 1st Depʹt 2011).

   Roberts v. Tishman Speyer, 13 N.Y.3d 270 (N.Y. 2009).

   Ardon v. City of Los Angeles, 52 Cal.4th 241 (2011).

   In re Tyson Foods, Inc., Consolidated Shareholder Litigation, 919 A. 2d 563 (Del. Ch.
    2007).

   Naevus Int’l v. AT&T Corp., 283 A.D.2d 171, 724 N.Y.S.2d 721 (2001).

   Paramount Communications, Inc. v. QVC Network, Inc., 637 A.2d 34 (Del. Super.
    Ct. 1994).

   In re Western National Corp. Shareholders Litigation, Consolidated C.A. No.
    15927, 2000 Del. Ch. LEXIS 82 (May 22, 2000).

   In re Cencom Cable Income Partners, L.P. Litigation, C.A. No. 14634, 2000 Del. Ch.
    LEXIS 90 (May 5, 2000).

   In re Cencom Cable Income Partners, L.P. Litigation, Consolidated C.A. No. 14634,
    2000 Del. Ch. LEXIS 10 (Jan. 27, 2000).

   In re Marriott Hotels Properties II Limited Partnership Unitholders Litigation,
    Consolidated C.A. No. 14961, 2000 Del. Ch. LEXIS 17 (Jan. 24, 2000).

   Romig v. Jefferson‐Pilot Life Insurance Company, 132 N.C. App. 682, 513 S.E.2d
    598 (Ct. App. 1999), aff’d, 351 N.C. 349, 524 S.E.2d 804 (N.C. 2000).

   Wallace v. Wood, 752 A.2d 1175 (Del. Ch. 1999).

   Greenwald v. Batterson, C.A. No. 16475, 1999 Del. Ch. LEXIS 158 (July 26, 1999).

   Brown v. Perrette, Civil Action No. 13531, 1999 Del. Ch. LEXIS 92 (May 18,
    1999).

   In re Cencom Cable Income Partners, L.P. Litigation, C.A. No. 14634, 1997 Del. Ch.
    LEXIS 146 (Oct. 15, 1997).




                                      Page 24
Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 35 of 60


   In re Marriott Hotel Properties II Limited Partnership Unitholders Litigation,
    Consolidated C.A. No. 14961, 1997 Del. Ch. LEXIS 128 (Sept. 17, 1997).

   In re Cheyenne Software Shareholders Litigation, Consolidated C.A. No. 14941,
    1996 Del. Ch. LEXIS 142 (Nov. 7, 1996).

   Seinfeld v. Robinson, 246 A.D.2d 291, 676 N.Y.S.2d 579 (N.Y. 1998).

   Werner v. Alexander, 130 N.C. App. 435, 502 S.E.2d 897 (N.C. Ct. App. 1998).




                                    Page 25
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 36 of 60


                             ATTORNEY BIOGRAPHIES

The qualifications of the attorneys in the Wolf Haldenstein Litigation Group are set
forth below and are followed by descriptions of some of the Firm’s attorneys who
normally practice outside the Litigation Group who contribute significantly to the class
action practice from time to time.
                                       Partners

DANIEL W. KRASNER: admitted: New York; Supreme Court of the United States; U.S.
Courts of Appeals for the Second, Third, Fourth, Sixth, Eighth, Ninth, Tenth, and
Eleventh Circuits; U.S. District Courts for the Southern and Eastern Districts of New
York, Central District of Illinois, and Northern District of Michigan. Education: Yale
Law School (LL.B., 1965); Yeshiva College (B.A., 1962). Mr. Krasner, a partner in the
Firm’s New York office, is the senior partner of Wolf Haldenstein’s Class Action
Litigation Group. He began practicing law with Abraham L. Pomerantz, generally
credited as the ʺDean of the Class Action Bar.ʺ He founded the Class Litigation Group
at Wolf Haldenstein in 1976.
Mr. Krasner received judicial praise for his class action acumen as early as 1978. See,
e.g., Shapiro v. Consolidated Edison Co., [1978 Transfer Binder] Fed. Sec. L. Rep. (CCH) &
96,364 at 93,252 (S.D.N.Y. 1978) (“in the Court’s opinion the reputation, skill and
expertise of . . . [Mr.] Krasner, considerably enhanced the probability of obtaining as
large a cash settlement as was obtained”); Steiner v. BOC Financial Corp., [1980 Transfer
Binder] Fed. Sec. L. Rep. (CCH) & 97,656, at 98,491.4, (S.D.N.Y. 1980) (“This Court has
previously recognized the high quality of work of plaintiffs’ lead counsel, Mr.
Krasner”). The New York Law Journal referred to Mr. Krasner as one of the “top rank
plaintiffs’ counsel” in the securities and class action fields. In connection with a failed
1989 management buyout of United Airlines, Mr. Krasner testified before Congress.

More recently, Mr. Krasner has been one of the lead attorneys for plaintiffs in some of
the leading Federal multidistrict cases in the United States, including the IPO Litigation
in the Southern District of New York, the Mutual Fund Market Timing Litigation in the
District of Maryland, and several Madoff‐related litigations pending in the Southern
District of New York. Mr. Krasner has also been lead attorney in several precedent‐
setting shareholder actions in Delaware Chancery Court and the New York Court of
Appeals, including American International Group, Inc. v. Greenberg, 965 A.2d 763 (Del. Ch.
2009) and the companion certified appeal, Kirschner v. KPMG LLP, Nos. 151, 152, 2010
N.Y. LEXIS 2959 (N.Y. Oct. 21, 2010); Teachersʹ Retirement System of Louisiana and City of




                                          Page 26
     Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 37 of 60


New Orleans Employeesʹ Retirement System, derivatively on behalf of nominal defendant
American International Group, Inc., v. PricewaterhouseCoopers LLP, No. 152 (New York,
October 21, 2010); In re CNX Gas Corp. Sʹholders Litig., C.A. No. 5377‐VCL, 2010 Del. Ch.
LEXIS 119 (Del. Ch., May 25, 2010); In re CNX Gas Corp. Sʹholders Litig., C.A. No. 5377‐
VCL, 2010 Del. Ch. LEXIS 139, (Del. Ch. July 5, 2010), appeal refused, 2010 Del. LEXIS
324, 2010 WL 2690402 (Del. 2010).

Mr. Krasner has lectured at the Practicing Law Institute; Rutgers Graduate School of
Business; Federal Bar Council; Association of the Bar of the City of New York; Rockland
County, New York State, and American Bar Associations; Federal Bar Council, and
before numerous other bar, industry, and investor groups.

FRED TAYLOR ISQUITH: admitted: New York; Supreme Court of the United States;
U.S. Courts of Appeals for the First, Second, Third, Fourth and Eighth Circuits; U.S.
District Courts for the Southern, Eastern and Northern Districts of New York; District of
Columbia; District of Arizona; District of Colorado; Northern and Central District of
Illinois; Western District of Michigan and District of Nebraska. Education: Columbia
University Law School (J.D. 1971), City University of New York (Brooklyn) (B.A., 1968).

Mr. Isquith is a senior partner in the litigation department. He has been lead counsel in
numerous class actions in the fields of securities law and antitrust law (as well as
others) in his more than forty years of experience. Courts have commented about Mr.
Isquith as follows:

∙ Parker Friedland v. Iridium World Communications, Ltd., 99‐1002 (D.D.C.) – where the
Firm was co‐lead counsel, Judge Laughrey said (on October 16, 2008), “[a]ll of the
attorneys in this case have done an outstanding job, and I really appreciate the quality
of work that we had in our chambers as a result of this case.”

∙ In re Dynamic Random Access Memory Antitrust Litigation, MDL‐02‐1486 (N.D. Cal.) –
where the Firm was co‐lead counsel, Judge Hamilton said (on August 15, 2007), “I think
I can conclude on the basis with my five years with you all, watching this litigation
progress and seeing it wind to a conclusion, that the results are exceptional. The
percentages, as you have outlined them, do put this [case] in one of the upper categories
of results of this kind of [antitrust] class action. I am aware of the complexity . . . I
thought that you all did an exceptionally good job of bringing to me only those matters
that really required the Court’s attention. You did an exceptionally good job at
organizing and managing the case, assisting me in management of the case. There was
excellent coordination between all the various different plaintiffs’ counsel with your




                                         Page 27
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 38 of 60


group and the other groups that are part of this litigation. . . So my conclusion is the
case was well litigated by both sides, well managed as well by both sides.”

∙ In re MicroStrategy Securities Litigation, 150 F. Supp. 2d 896, 903 (E.D. Va. 2001) – where
the Firm was co‐lead counsel, Judge Ellis commented: “Clearly, the conduct of all
counsel in this case and the result they have achieved for all of the parties confirms that
they deserve the national recognition they enjoy.”

∙ In re Public Service Co. of New Hampshire Derivative Litigation, 84‐220‐D (D.N.H. 1986) –
involving the construction of the Seabrook Nuclear Power Plant, where the Firm was
lead counsel, the court said of plaintiffs’ counsel that “the skill required and employed
was of the highest caliber.”

∙ In re Warner Communications Securities Litigation, 618 F. Supp. 735, 749 (S.D.N.Y 1985) –
where the Firm served as co‐lead counsel, the court noted the defendants’ concession
that “’plaintiffs’ counsel constitute the cream of the plaintiffs’ bar.’ The Court cannot
find fault with that characterization.”

∙ Steiner v. Equimark Corp., No. 81‐1988 (W.D. Pa. 1983) – a case involving complex issues
concerning banking practices in which the Firm was lead counsel, then District Judge
Mannsman described, in part, the work the Firm performed: “We look at the complexity
of the issue, the novelty of it, the quality of work that, as the trial judge, I am able to
perceive, and then, finally, the amount of recovery obtained: I think I have certainly
said a lot in that regard. I think it’s been an extraordinary case. I think it’s an
extraordinary settlement. Certainly defense counsel and plaintiffs’ counsel as well are
all experienced counsel with tremendous amount of experience in these particular kinds
of cases. And under those circumstances. . . I think it was, really, the strategy and
ingenuity of counsel in dividing up the workload and strategizing the cases as to who
was to do what and what ultimately should be done to bring about the settlement that
was achieved.”

A frequent author, lecturer, and participant in bar committees and other activities, Mr.
Isquith has devoted his career to complex financial litigation and business matters.

Mr. Isquith currently writes a weekly column of class action for The Class Act, a
publication of the National Association of Shareholders and Consumer Attorneys and
appears monthly as a columnist for Law 360. Among his articles and writings are:
Further Thinking On Halliburton (December, 2013); State Mandated Student Pro Bono
Programs Are Inefficient (November, 2013); Let’s Really Consider The Idea Of A 2 Year Law




                                           Page 28
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 39 of 60


Degree (October, 2013); Spotlight on Spoliation (September, 2013); More Restrictions for
ERISA Fiduciaries (August, 2013); Questionable Constitutionality: Supreme Court’s Amex
Ruling (co‐authored with Alexander Schmidt of Wolf Haldenstein) (July, 2013); How
Facebook Informs Exclusive Jurisdiction Provisions (May, 2013); Sui Generis At Supreme
Court (May, 2013); Another Look at Amgen (April, 2013); How Not To Plead A Multistate
Class Action (March, 2013); Supreme Court Spotlight: Sex, Race And ... Commerce (January,
2013); Rule 23 ʹPreliminaryʹ Requirement As Seen By 7th Circ. (December, 2012); Exhaustion
‐ Patent And Copyright And The Supreme Court (November, 2012); Case Study: In Re AIG
Securities Litigation (October, 2012); Case Study: Rosado V. China North East Petroleum
(September, 2012); A Dissection Of Rule 23 (August, 2012); A 2nd Look At Class Action
Requirements (July, 2012); The Continued Robustness Of Rule 23(b)(2) (June, 2012); The
Simmonds Case (§16 Ruling) In The Litigation Context (May, 2012); A Look At Litigated And
Settled Class Certification (April, 2012); Concepcion Commands a Case‐by‐Case Analysis
(March, 2012); Dec. 20, 2011 ‐ 3 Big Decisions (February, 2012); Case Study: Damasco v.
Clearwire (January, 2012).

Further he is a lecturer called upon by the Academy and Bar. For example, Class Actions
with Caution, (Touro School, 2011); The Federal Pleading Standards after Twombly;
Touro Law School (2010). Panelist with the Antitrust Committee of the New York City
Bar Association Regarding Private Equity Transactions and the Implications of the
Supreme Court’s Recent Decisions (2008); Developments in Class Actions; (NYSBA,
2007); IPO Tie In/Claims Seminar, Professional Liability Underwriter Society; Securities
Arbitration New York State Bar Association; Real Estate Exit Strategies, American
Conference Institute; Fundamental Strategies in Securities Litigation (NYSBA, CLE
Program). He has been active in the Bar Association’s activities: President’s Committee
on Access to Justice (2010); Committee on Evidence (2007 ‐ ); Committees on Legislation
and Federal Courts, 1984‐1988), Committee on Securities, The Association of the Bar of
the City of New York (Committee on Federal Courts; Committee on Antitrust); New
York County Lawyers’ Association (Former Chair: Business Tort/Consumer Fraud‐Tort
Law Section); Brooklyn (Member: Committee on Civil Practice Law and Rules,
1983‐1987; New York State (Member: Committee on Legislation, Trial Lawyers Section,
1981‐ ); the District of Columbia Bar; and Legislation and Civil Practice Law and Rules
Committee of the Brooklyn Bar Association; Vice President if the Institute for Law and
Economic Policy. Mr. Isquith has been Chairman of the Business Tort/Consumer Fraud
Committee of the Tort Law Section of the New York State Bar Association and is a
member of that Association’s Committees on Securities Law and Legislation. He also
serves as a judge for the Moot Court Competition of Columbia University Law School.
Mr. Isquith served as President of the National Association of Securities and




                                         Page 29
     Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 40 of 60


Commercial Law Attorneys in 2003 and 2004.

Mr. Isquith is frequently quoted in the Wall Street Journal, the New York Times, and
other national publications.

The April 1987 issue of Venture magazine listed Mr. Isquith as among the nation’s top
securities class action attorneys. Since 2006 Mr. Isquith has been elected as among the
top 5% of attorneys in the New York City metropolitan area chosen to be included in
the Super Lawyers Magazine. Martindale Hubbell registers Mr. Isquith as one of the
Preeminent Lawyers (2010), Avenue Magazine, Legal Elite (2010).

JEFFREY G. SMITH: admitted: New York; California; Supreme Court of the United
States; U.S. Courts of Appeals for the Second, Third, Fourth, Fifth, Sixth, Seventh,
Eighth and Ninth Circuits; U.S. Tax Court; U.S. District Courts for the Southern and
Eastern Districts of New York, Southern, Central and Northern Districts of California
and the Districts of Colorado and Nebraska. Education: Woodrow Wilson School of
Public and International Affairs, Princeton University (M.P.A., 1977); Yale Law School
(J.D., 1978); Vassar College (A.B., cum laude generali, 1974). At Yale Law School, Mr.
Smith was a teaching assistant for the Trial Practice course and a student supervisor in
the Legal Services Organization, a clinical program. Member: The Association of the
Bar of the City of New York; New York State and American (Section on Litigation) Bar
Associations; State Bar of California (Member: Litigation Section); American Association
for Justice. Mr. Smith has frequently lectured on corporate governance issues to
professional groups of Fund trustees and investment advisors as well as to graduate
and undergraduate business student groups, and has regularly served as a moot court
judge for the A.B.A. and at New York University Law School. Mr. Smith has substantial
experience in complex civil litigation, including class and derivative actions, tender
offer, merger, and takeover litigation. Mr. Smith is rated “AV” by Martindale Hubble
and, since its inception in 2006, has been selected as among the top 5% of attorneys in
the New York City metropolitan area chosen to be included in the Super Lawyers
Magazine.

FRANCIS M. GREGOREK (Retired): admitted: California; New York; United States
Courts of Appeals for the Second and Ninth Circuits; United States District Courts for
the Southern and Eastern Districts of New York and the Southern, Central, and
Northern Districts of California. Education: University of Virginia (B.A., magna cum
laude, 1975). Phi Beta Kappa, Phi Alpha Theta International Historical Honor Society;
University College, Durham University, England; New York University School of Law




                                        Page 30
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 41 of 60


(J.D., 1978). Mr. Gregorek is the Managing Partner of the Firm’s San Diego office.
Throughout his 32 year career, Mr. Gregorek’s practice has focused on complex
commercial litigation and class action practice on both the trial and appellate court
levels, in federal and state courts nationwide, in the areas of securities, antitrust,
consumer protection, and technology. Mr. Gregorek has also represented foreign
governments involved in complex commercial litigation in United States federal courts.
As part of that representation, Mr. Gregorek has worked in conjunction with the heads
of ministerial departments, ambassadors, and consular officials of those countries
charged by their governments with overseeing the litigations, as well as the attorney
general of a government he was representing. Throughout these litigations, Mr.
Gregorek met with such government officials to advise and plan strategy in addition to
keeping them fully up‐to‐date on the progress of the litigation.

Mr. Gregorek has served as lead counsel, co‐lead counsel, or in other leadership
positions in numerous class and other complex litigations throughout the United States.
For example, In re Dole Shareholder Litigation, Case No. BC281949 (recovered $172
million for shareholders) (Super. Ct. Los Angeles County, 2003). At the time of the
case’s settlement, the $172 million recovered for the class was one of the top 10
recoveries ever achieved on behalf of a class. Judge Anthony J. Mohr, who presided
over the action, stated at the final settlement hearing: “Co‐Lead Counsel did excellent
first class work.” Id.

As an additional example, Mr. Gregorek and the Firm served as co‐lead counsel in
Bamboo Partners LLC v. The Robert Mondavi Corp., et al., Case No. 26‐27170 (Super. Ct.
Napa County, 2004), a class action arising from an unsolicited $1.3 billion offer (cash
and debt assumption) from Constellation Brands, Inc. for The Robert Mondavi Corp.

Mr. Gregorek has successfully argued two matters to the California Supreme Court that
established: (1) the right of taxpayers to file class claims under the Government Claims
Act for the return of improperly collected taxes, Ardon v. City of Los Angeles, 52 Cal.4th
241 (2011) (challenging the City of Los Angeles’ telephone users tax on behalf of the
City’s taxpayers) and (2) the Government Claims Act’s pre‐emption of ordinances
seeking to bar class actions for the return of improperly collected taxes, McWilliams v.
City of Long Beach, 2013 Cal. LEXIS 3510, Cal. Supreme Ct. No. S202037 (April 25, 2013)
(challenging the City of Long Beach’s telephone users tax on behalf of the City’s
taxpayers).

CHARLES J. HECHT:         admitted New York, United States Supreme Court, United




                                         Page 31
     Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 42 of 60


States Court of Appeals for the Second Circuit; United States Court of Appeals for the
Fifth Circuit; United States Court of Appeals for the Seventh Circuit; United States
Court of Appeals for the Sixth Circuit; United States Court of Appeals for the Third
Circuit; United States Court of Appeals for the Ninth Circuit; United States Court of
Appeals for the Eleventh Circuit; United States District Court for the Southern District
of New York; United States District Court for the Eastern District of New York; United
States District Court for the; Eastern District of Wisconsin and the United States Court
of Appeals for the Seventh Circuit. Education: Mr. Hecht is a graduate of Cornell
University and Cornell University Law. Charles J. Hecht is a partner of the firm, with
over 40 years’ experience in securities and commodities transactions, litigation, and
arbitration. He has more than 50 published decisions on cases in which he was the sole
or lead counsel, in areas ranging from securities and commodities fraud to
constitutional and contract disputes.

Mr. Hecht has provided expert testimony before the Internal Revenue Service with
respect to the impact of proposed tax regulations on preferred stock hedged with
commodity futures and options. He has authored articles on mergers and acquisitions,
earn outs, commodities, hedging, derivatives, and arbitration jurisdiction and damages.
Since 2005 he has been the legal columnist for smartpros.com, an online newsletter for
financial professionals.

He has been active in the New York State Bar Association’s continuing legal education
program, regularly speaking about class actions and serving as the Chairman of the
program on securities arbitration in 1995. In 1996, Mr. Hecht was a principal coauthor of
the New York Federal Practice Sectionʹs Report on Securities Class Fees. He is also an
arbitrator for the American Arbitration Association and COMEX.

Before entering private practice, Mr. Hecht was with the Division of Corporate Finance
(Washington, D.C. main office) of the Securities and Exchange Commission. He is
actively involved with businesses in China and is a member of the United States‐China
Chamber of Commerce.

Notable Cases include, CMIA Partners Equity Ltd. v. OʹNeill, 2010 NY Slip Op 52068(U)
(Sup. Ct. N.Y. Co., 2010), Hecht v. Andover Assocs. Mgmt. Corp., 27 Misc 3d 1202(A) (Sup.
Ct. Nassau Co., 2010), and Sacher v. Beacon Assoc. Mgmt. Corp., 27 Misc 3d 1221(A) (Sup.
Ct. Nassau Co., 2010). The CMIA case is the first time that a New York state court
examined shareholder derivative suits under Cayman Islands law.




                                         Page 32
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 43 of 60


PETER C. HARRAR: admitted; New York; United States Court of Appeals for the
Fourth Circuit and the United States District Courts for the Southern and Eastern
Districts of New York. Education: Columbia Law School (J.D. 1984); Princeton
University, Phi Beta Kappa, magna cum laude. Mr. Harrar is a partner in the firm and
has extensive experience in complex securities and commercial litigation on behalf of
individual and institutional clients.

He has represented investment funds, hedge funds, insurance companies and other
institutional investors in a variety of individual actions, class actions and disputes
involving mortgage‐backed securities and derivative instruments. Examples include In
re EMAC Securities Litigation, a fraud case concerning private placements of securitized
loan pools, and Steed Finance LDC v. LASER Advisors, Inc., a hybrid individual and class
action concerning the mispricing of swaptions.

Over the years, Mr. Harrar has also served as lead or co‐lead counsel in numerous
securities class and derivative actions throughout the country, recovering hundreds of
millions of dollars on behalf of aggrieved investors and corporations. Recent examples
are some of the largest recoveries achieved in resolution of derivative actions, including
American International Group Consolidated Derivative Litigation) ($90 million), and Bank of
America/Merrill Derivative Litigation ($62.5 million).

MARK C. RIFKIN: admitted: New York; Pennsylvania; New Jersey; U.S. Supreme
Court; U.S. Courts of Appeals for the Second, Third, Fifth, and D.C. Circuits; U.S.
District Courts for the Southern and Eastern Districts of New York, the Eastern and
Western Districts of Pennsylvania, the District of New Jersey, the Eastern District of
Wisconsin and the Western District of Michigan. Education: Princeton University (A.B.,
1982); Villanova University School of Law (J.D. 1985). Contributor, Packel & Poulin,
Pennsylvania Evidence (1987).

A highly experienced securities class action and shareholder rights litigator, Mr. Rifkin
has recovered hundreds of millions of dollars for victims of corporate fraud and abuse
in federal and state litigation across the country. Since 1990, Mr. Rifkin has served as
lead counsel, co‐lead counsel, or trial counsel in many class and derivative actions in
securities, intellectual property, ERISA, antitrust, insurance, consumer and mass tort
litigation throughout the country.

Unique among his peers in the class action practice, Mr. Rifkin has extensive trial
experience. Over the past thirty years, Mr. Rifkin has tried many complex commercial




                                          Page 33
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 44 of 60


actions in federal and state courts across the country in class and derivative actions,
including In re National Media Corp. Derivative Litig., C.A. 90‐7574 (E.D. Pa.), Upp v.
Mellon Bank, N.A., C.A. No. 91‐5229 (E.D. Pa.), where the verdict awarded more than
$60 million in damages to the Class (later reversed on appeal, 997 F.2d 1039 (3d Cir.
1993)), and In re AST Research Securities Litigation, No. 94‐1370 SVW (C.D. Cal.), as well
as a number of commercial matters for individual clients, including Zelouf Int’l Corp. v.
Zelouf, Index No. 653652/2013 (N.Y. Sup. Ct. 2015), in which he obtained a $10 million
judgment for for his client.

Mr. Rifkin also has extensive appellate experience. Over thirty years, Mr. Rifkin has
argued dozens of appeals on behalf of appellants and appellees in several federal
appellate courts, and in the highest appellate courts in New York, Pennsylvania, New
Jersey, and Delaware.

Mr. Rifkin has earned the AV®‐Preeminent rating by Martindale‐Hubbell® for more
than 20 years, and has been selected for inclusion in the New York Metro
SuperLawyers® listing since 2010. In 2014, Mr. Rifkin was named a “Titan of the
Plaintiff’s Bar” by Law360®.

In 2015, Mr. Rifkin received worldwide acclaim for his role as lead counsel for the class
in Good Morning To You Productions Corp. v. Warner/Chappell Music, Inc., No. CV 13‐
04460‐GHK (MRWx), in federal court in Los Angeles, successfully challenging the
copyright to “Happy Birthday to You,” the world’s most famous song. In recognition of
his historic victory, Mr. Rifkin was named a Trailblazer in Intellectual Property by the
National Law Journal in 2016. In 2018, Mr. Rifkin led a team of lawyers from Wolf
Haldenstein who represented the plaintiffs in We Shall Overcome Foundation, et al. v. The
Richmond Organization, Inc., et al., No. 16‐cv‐02725‐DLC (S.D.N.Y.), which successfully
challenged the copyright to “We Shall Overcome,” called the “most powerful song of
the 20th century” by the Librarian of Congress.

Mr. Rifkin lectures frequently to business and professional organizations on a variety of
securities, shareholder, intellectual property, and corporate governance matters. Mr.
Rifkin is a guest lecturer to graduate and undergraduate economics and finance
students on corporate governance and financial disclosure topics. He also serves as a
moot court judge for the A.B.A. and New York University Law School. Mr. Rifkin
appears frequently in print and broadcast media on diverse law‐related topics in




                                         Page 34
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 45 of 60


corporate, securities, intellectual property, antitrust, regulatory, and enforcement
matters.

BETSY C. MANIFOLD: admitted: Wisconsin; New York; California; U.S. District Courts
for the Western District of Wisconsin, Eastern and Southern Districts of New York, and
Northern, Central and Southern Districts of California. Education: Elmira College;
Middlebury College (B.A., cum laude, 1980); Marquette University (J.D., 1986); New
York University. Thomas More Scholar. Recipient, American Jurisprudence Award in
Agency. Member: The Association of the Bar of the City of New York. Languages:
French.

Ms. Manifold served as co‐lead counsel in the following cases to recovery on behalf of
employees: Miguel Garcia, et al. v. Lowe’s Home Center, Inc. et al. – Case No. GIC 841120
(Barton) (Cal. Sup. Ct, San Diego) ($1.65 million settlement w/ average class member
recovery of $5,500, attorney fees and cost awarded separately) and Neil Weinstein, et al.
v. MetLife, Inc., et al. – Case No. 3:06‐cv‐04444‐SI (N.D. Cal) ($7.4 million settlement).
Ms. Manifold also served as co‐lead counsel in the following derivative actions: In re
Atmel Corporation Derivative Litigation, Master File No. CV 06‐4592‐JF (N.D. Cal.) ($9.65
million payment to Atmel) and In re Silicon Storage Technology Inc. Derivative Litig., Case
No. C 06‐04310 JF (N.D. Cal.) (cash payment and re‐pricing of options with a total value
of $5.45 million). Ms. Manifold also worked as lead counsel on the following class
action: Lewis v. American Spectrum Realty, Case No. 01 CC 00394, Cal. Sup. Ct (Orange
County) ($6.5 million settlement).

DEMET BASAR: admitted: New York; New Jersey; United States Court of Appeals for
the Second, Sixth, Seventh, Eighth and Ninth Circuits; United States District Courts for
the Southern District of New York, Western District of New York, District of New
Jersey, Central District of Illinois, and the Eastern District of Wisconsin. Education:
Fairleigh Dickinson University (B.A., summa cum laude, 1984), Phi Omega Epsilon;
Rutgers University School of Law (J.D., 1990). Recipient, West’s Scholarship Award,
Senior Notes and Comments Editor, Rutgers Law Review. Member: The Association of
the Bar of the City of New York. Languages: Turkish.

Ms. Basar has over 25 years of experience representing plaintiffs in complex class
actions. She is a member of the Firm’s Investor Protection and Consumer Protection
Groups. Her practice is primarily concentrated in consumer and securities class actions,
and derivative litigation. As Chair of the Firm’s Madoff Recovery Task Force, she
successfully represented hundreds of wronged investors in various Madoff feeder




                                          Page 35
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 46 of 60


funds in class actions that recovered over $300 million for wronged investors. These
include In re Tremont Securities Law, State Law and Insurance Litigation, No. 08‐civ‐11117
(TPG) (SDNY) ($100 million settlement for investors in the Tremont family of Madoff
feeder funds), In re Beacon Associates Litigation, Master File No. 09 Civ. 0777 (LBS)
(SDNY) ($219 million settlement for investors in the Beacon family of Madoff feeder
funds, among others). She has served as lead counsel, co‐lead counsel or individual
counsel in       In re American Pharmaceutical Partners, Inc. Shareholder Litigation,
Consolidated C.A. No. 1823‐N (Del. Ch. Ct. ($14.3 million settlement), In re Loral Space &
Communications Shareholders Securities Litigation, 03‐cv‐8262 (SDNY) ($3.45 million
settlement), Steed Finance LDC v. LASER Advisors, No. 99‐cv‐4222 (SDNY), In re AMBAC
Financial Group, Inc., C.A. No. 3521 (Del. Ch. Ct.), and several multidistrict securities
litigations, including In re Mutual Fund Investment Litigation, MDL No. 1586 (D. Md.)
and In re J.P. Morgan Chase Securities Litigation, MDL No. 1783 (N.D. Ill.).

BENJAMIN Y. KAUFMAN: admitted: New York. Education: Yeshiva University, B.A.;
Benjamin N. Cardozo School of Law, Yeshiva University, J.D. Mr. Kaufman focuses on
class actions on behalf of defrauded investors and consumers. Mr. Kaufman’s
successful securities litigations include In re Deutsche Telekom AG Securities Litigation,
No. 00‐9475 (S.D.N.Y.), a complex international securities litigation requiring
evidentiary discovery in both the United States and Europe, which settled for $120
million. Mr. Kaufman was also part of the team that recovered $46 million for investors
in In re Asia Pulp & Paper Securities Litigation, No. 01‐7351 (S.D.N.Y.); and $43.1 million,
with contributions of $20 million, $14.85 million and $8.25 million from Motorola, the
individual defendants, and defendant underwriters respectively, in Freeland v. Iridium
World Communications, Ltd.

Mr. Kaufman’s outstanding representative results in derivative and transactional
litigations include: In re Trump Hotels Shareholder Derivative Litigation (Trump personally
contributed some of his holdings; the company increased the number of directors on its
board, and certain future transactions had to be reviewed by a special committee);
Southwest Airlines Derivative Litigation (Carbon County Employee Retirement System v. Kelly
(Dist. Ct. Dallas Cnty., Tex.)) (a derivative matter that resulted in significant reforms to
the air carrier’s corporate governance and safety and maintenance practices and
procedures for the benefit of Southwest and its shareholders).

He argued the appeal in In re Comverse Technology, Inc. Derivative Litig., 56 A.D.3d 49 (1st
Dep’t 2008) which led to the seminal New York Appellate Division opinion which
clarified the standards of demand futility, and held that a board of directors loses the




                                          Page 36
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 47 of 60


protection of the business judgment rule where there is evidence of self‐dealing and
poor judgment by the directors; and In re Topps Company, Inc. Shareholders Litigation
which resulted in a 2007 decision which vindicated the rights of shareholders under the
rules of comity and doctrine of forum non conveniens and to pursue claims in the most
relevant forum notwithstanding the fact that jurisdiction might exist as well in the state
of incorporation. Mr. Kaufman has also lectured and taught in the subjects of corporate
governance as well as transactional and derivative litigation.

In addition, Mr. Kaufman represents many corporate clients in complex commercial
matters, including Puckett v. Sony Music Entertainment, No. 108802/98 (Sup. Ct. N.Y.
Cnty. 2002) (a complex copyright royalty class action); Shropshire v. Sony Music
Entertainment, No. 06‐3252 (S.D.N.Y.), and The Youngbloods v. BMG Music, No. 07‐2394
(S.D.N.Y.); and Mich II Holdings LLC v. Schron, No. 600736/10 (Sup. Ct. N.Y. Cnty.)
(represented certain defendants in connection with real estate dispute and successfully
litigated motion to dismiss all claims against those defendants; he continues to
represent those clients’ interests in several related litigations in New York and
Delaware). Mr. Kaufman has also represented clients in arbitrations and litigation
involving oppressed minority shareholders in closely held corporations.

Prior to joining WHAFH and Milberg in August of 1998, Mr. Kaufman was a Court
Attorney for the New York State Supreme Court, New York County (1988‐1990) and
Principal Law Clerk to Justice Herman Cahn of the Commercial Division of the New
York State Supreme Court, New York County (1990‐1998).

Mr. Kaufman is an active member of the Commercial and Federal Litigation Section of
the New York State Bar Association, the International Association of Jewish Lawyers
and Jurists and the Jewish Lawyers Guild. He has also lectured on corporate
governance issues to institutional investor conferences across the United States and
abroad. Mr. Kaufman is a member of the Board of Trustees of the Hebrew Academy of
the Five Towns and Rockaways.

THOMAS H. BURT: admitted: New York; U.S. District Courts for the Southern and
Eastern Districts of New York, Eastern District of Michigan. Education: American
University (B.A., 1993); New York University (J.D., 1997). Articles Editor with New
York University Review of Law and Social Change. Mr. Burt is a litigator with a
practice concentrated in securities class actions and complex commercial litigation.
After practicing criminal defense with noted defense lawyer Jack T. Litman for three
years, he joined Wolf Haldenstein, where he has worked on such notable cases as In re




                                         Page 37
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 48 of 60


Initial Public Offering Securities Litigation, No. 21 MC 92 (SAS) (S.D.N.Y.)(a novel and
sweeping amalgamation of over 300 class actions which resulted in a recovery of $586
million); In re MicroStrategy Securities Litigation, No. 00‐473‐A (E.D. Va.) (recovery of
$192 million); In re DRAM Antitrust Litigation, No. 02‐cv‐1486 (PJH) (N.D. Cal.)
(antitrust case resulting in $315 million recovery); In re Computer Associates 2002 Class
Action Securities Litigation, No. 02‐cv‐1226 (TCP) (E.D.N.Y.)(settled, together with a
related fraud case, for over $133 million); K.J. Egleston L.P. v. Heartland Industrial
Partners, et al., 2:06‐13555 (E.D. Mich.) (recovery included personal assets from former
Reagan Administration budget director David A. Stockman); and Parker Friedland v.
Iridium World Communications, Ltd., 99‐1002 (D.D.C.)(recovery of $43.1 million). Mr.
Burt has spoken on several occasions to investor and activist groups regarding the
intersection of litigation and corporate social responsibility. Mr. Burt writes and speaks
on both securities and antitrust litigation topics. He has served as a board member and
officer of the St. Andrew’s Society of the State of New York, New York’s oldest charity.

RACHELE R. BYRD: admitted: California; U.S. District Courts for the Southern,
Northern, Central and Eastern Districts of California; U.S. Court of Appeals for the
Ninth Circuit. Education: Point Loma Nazarene College (B.A., 1994); University of
California, Hastings College of the Law (J.D., 1997). Member: State Bar of California.
Former Deputy Alternate Public Defender for the County of San Diego. Ms. Byrd is
located in the firm’s San Diego office. She practices corporate derivative and class action
litigation including securities, consumer, antitrust, employment and general corporate
and business litigation. Ms. Byrd has played a significant role in litigating numerous
class and derivative actions, including In re Apple & AT&TM Antitrust Litigation, Master
File No. C 07‐05152 JW (N.D. Cal.) (antitrust class action against Apple Inc. and AT&T
Mobility LLC regarding aftermarkets for iPhone wireless service and applications);
Ardon v. City of Los Angeles (2011) 52 Cal.4th 241 (challenging the City of Los Angeles’
telephone users tax on behalf of the City’s taxpayers); McWilliams v. City of Long Beach,
2013 Cal. LEXIS 3510, Cal. Supreme Ct. No. S202037 (April 25, 2013) (challenging the
City of Long Beach’s telephone users tax on behalf of the City’s taxpayers); DeFrees, et al.
v. Kirkland, et al., No. CV 11‐04272 GAF(SPx) (C.D. Cal.) (shareholder derivative action);
Bamboo Partners LLC, et al. v. Robert Mondavi Corp., et al. (shareholder class action that
settled for $10.8 million in 2007); and Lewis, et al. v. American Spectrum Realty, Inc., et al.,
(shareholder class action that settled for $6.5 million in 2004).




                                            Page 38
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 49 of 60


REGINA M. CALCATERRA: admitted: New York; U.S. District Courts for the Southern
and Eastern Districts. Education: Seton Hall University School of Law (J.D. 1996); State
University of New York at New Paltz (B.A. 1988).

For the past twenty‐seven years, Ms. Calcaterra has spent her policy, managerial and
legal career in both the private and public sector. Her previous private sector legal
experience includes serving as a partner in a securities litigation practice where she
represented defrauded public and labor pension funds. She served on the litigation
teams of In re WorldCom Securities Litigation, In re Merrill Lynch Securities Litigation and In
re McKesson Securities Litigation and represented shareholders in state court when
seeking executive board, executive compensation and corporate governance changes in
publicly traded corporations in an effort towards ensuring investor protections. Ms.
Calcaterra has lectured on securities litigation, SEC regulatory matters and corporate
governance.

Prior to joining Wolf Haldenstein she worked for the State of New York in various
capacities including as Deputy General Counsel to the New York State Insurance Fund
and Executive Director of two New York State Moreland Commissions – on Utility
Storm Preparation and Response (CUSPR) and Investigating Public Corruption (CIPC).
Under her guidance, the CUSPR investigated the response, preparation, and
management of New York’s power utility companies with respect to several major
storms impacting the state including Hurricanes Sandy and Irene, and Tropical Storm
Lee. Based upon detailed investigatory findings the CUSPR issued two reports that
identified options for restructuring the Long Island Power Authority, put forth
recommendations on strengthening regulatory oversight of the NYS Public Service
Commission to substantially improve emergency preparedness and response for all
utilities and provided policy recommendations on infrastructure needs, energy
efficiency programs and consumer representation before the state’s utility regulatory
body. Most recommendations were immediately enacted into law and adopted into
New York’s utility regulatory scheme.

The CIPC also put forth recommendations via a report that which were also based upon
detailed investigatory findings, focused on addressing systematic public corruption.
Recommendations were accepted and integrated into statute including strengthening
the state penal law to better allow district attorneys to prosecute bribery; enhancing all
sentences for offenses related to public corruption; barring those convicted of public
corruption from doing business with or working for state and local government; and




                                           Page 39
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 50 of 60


appointing and funding a NYS Board of Elections independent enforcement counsel
and compliance unit.

Prior to her state appointments, she served as Chief Deputy to the Suffolk County
Executive where she managed a county of over 1.6 million residents, a $2.7 billion
annual budget and a 9500 employee workforce. She assisted the County Executive in
significantly reducing the county’s newly discovered $530 million deficit to $140 million
through vendor outlay reductions, streamlining and restructuring government services
and obtaining state authority to implement revenue generating initiatives. She also
assisted in the management of Superstorm Sandy storm preparation and recovery for
the county that included coordinating federal, state and local resources.

She is a New York Times best‐selling author of Etched in Sand, A True Story of Five Siblings
Who Survived an Unspeakable Childhood on Long Island (HarperCollins, 2013). As a result
of its messages of resiliency, perseverance and optimism it has been integrated into
college, high school and middle school curricula throughout the United States. Her
next book, Etched in Sand’s sequel, Girl Unbroken, A Sister’s Harrowing Journey from the
Streets of Long Island to the Farms of Idaho will be released by HarperCollins in October
2016. She serves as board member to You Gotta Believe, an organization that works
towards finding forever or adoptive parents for older foster children and to the SUNY
New Paltz Foundation Board.

RANDALL S. NEWMAN: admitted: New York; California; U.S. Courts of Appeals for the
Second, Seventh, Ninth and Federal Circuits; U.S. District Courts for the Southern and
Eastern Districts of New York and the Central, Northern, Southern, and Eastern
Districts of California; and the U.S. Tax Court. Education: Cleveland State University
(B.B.A.,1992); University of Akron School of Law (J.D. magna cum laude, 1997) (American
Jurisprudence Award; Akron Law Review; New York University (LL.M. Taxation,
1997).

Mr. Newman has practiced law for more than 19 years and has been licensed as an
accountant for more than 20 years. He has extensive experience representing clients in
both transactional and litigation matters in diverse areas including securities, finance,
intellectual property, and real estate. Before beginning his own practice, Mr. Newman
worked at two of the nation’s largest law firms and at one of the world’s largest public
accounting firms. His cases often involve novel or cutting‐edge legal issues. For
example, in 2006, Mr. Newman commenced a class action against American Tax Relief,




                                          Page 40
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 51 of 60


LLC, captioned Brown v. American Tax Relief, LLC, Index No. 16771/2006, and assisted
New York City in filing a companion case captioned Comm’r Department of Consumer
Affairs of the City of New York v. American Tax Relief, LLC, Index No. 402140/2006 in the
New York Supreme Court. Based on those two cases, on September 24, 2010, the United
States Federal Trade Commission (“FTC”) obtained a monetary judgment in excess of
$103 million.

More recently, before joining the firm, Mr. Newman initiated the first class action over a
disputed copyright, Good Morning To You Productions Corp. v. Warner/Chappell Music,
Inc., No. CV 13‐04460‐GHK (MRWx), in federal court in Los Angeles, successfully
challenging the copyright to “Happy Birthday to You,” the world’s most famous song.
Mr. Newman and the firm have achieved worldwide acclaim for their groundbreaking
work in the Happy Birthday litigation. In 2018, Mr. Newman represented the plaintiffs in
We Shall Overcome Foundation, et al. v. The Richmond Organization, Inc., et al., No. 16‐cv‐
02725‐DLC (S.D.N.Y.), which successfully challenged the copyright to “We Shall
Overcome,” called the “most powerful song of the 20th century” by the Librarian of
Congress.

MATTHEW M. GUINEY: admitted: New York; U.S. District Courts for the Southern and
Eastern District of New York. Education: The College of William & Mary (B.A. in
Government and Economics 1998); Georgetown University Law Center (J.D. 2002). Mr.
Guiney’s primary areas of practice are securities class actions under the Securities Act of
1933 and the Exchange Act of 1934, complex commercial litigation, Employee Retirement
Income Security Act (ERISA) actions on behalf of plan participants, Fair Labor Standards
Act of 1938 actions concerning overtime payment, and fiduciary duty actions under
various state laws. Mr. Guiney has helped recover hundreds of millions of dollars for
victims of corporate fraud and abuse in federal and state litigation across the country.
Some of Mr. Guiney’s notable results on behalf of investors include: Mallozzi v.
Industrial Enterprises of America, Inc. et al., 1:07‐cv‐10321‐DLC (S.D.N.Y.) ($3.4 million
settlement on behalf of shareholders); In re Luxottica Group S.p.A. Securities Litigation,
No. CV 01‐3285 (JBW) (MDG) (E.D.N.Y.) ($18.5 million settlement on behalf of
shareholders); In re MBNA Corp. ERISA Litigation, Master Docket No. 05‐429 (GMS), (D.
Del) ($4.5 million settlement on behalf of plan participants). Recent publications
include: Citigroup and Judicial Immunity in ERISA: An Emerging Trend?, Compensation
and Benefits Review, Vol. 42, No. 3, 172‐78 (May/June 2010) (with Mark C. Rifkin); Case
of the Moenchies: Moench Provision Expansion, Employment Law360/Securities Law360
Newswires, Guest Column (June 2, 2010) (with Mark C. Rifkin).




                                          Page 41
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 52 of 60


MALCOLM T. BROWN: admitted: United States District Courts for the Southern and
Eastern Districts of New York, District of New Jersey and Eastern District of
Pennsylvania; United States Court of Appeals for the Second Circuit. Education:
University of Pennsylvania (B.A., Political Science 1988) and Rutgers University School
of Law (J.D. 1994). Mr. Brown’s primary areas of practice are securities, derivative,
M&A litigation and consumer class actions. Recent notable decisions include: Johnson v.
Ford Motor Co., 309 F.R.D. 226 (S.D. W. Va. 2015); Thomas v. Ford Motor Co., 2014 U.S.
Dist. LEXIS 43268 (D.S.C. Mar. 31, 2014); In re Merkin Sec. Litig., 2015 U.S. Dist. LEXIS
178084 (S.D.N.Y. Aug. 24, 2015). Prior to joining Wolf Haldenstein, Mr. Brown was a
business litigation attorney who represented financial institutions, corporations and
partnerships and advised clients on business disputes, reorganizations, dissolutions and
insurance coverage matters. Notable decisions include: Garment v. Zoeller, 2001 U.S.
Dist. LEXIS 20736 (S.D.N.Y. June 19, 2001), aff’d 2002 U.S. App. LEXIS 9966 (2d Cir. May
24, 2002); Bainton v. Baran, 731 N.Y.S.2d 161 (1st Dep’t 2001).

DANIEL TEPPER: admitted: New York. Education: University of Texas at Austin
(National Merit Scholar); New York University School of Law. Mr. Tepper is Of
Counsel to the firm concentrating on commercial litigation, FINRA arbitration and
securities class actions. His reported cases include: Zelouf Int’l Corp. v. Zelouf, 45
Misc.3d 1205(A) (Sup. Ct. N.Y. Co., 2014), rejecting application of a discount for lack of
marketability in an appraisal proceeding triggered by the freeze‐out merger of a closely
held corporation; Sacher v. Beacon Assocs. Mgmt. Corp., 114 A.D.3d 655 (2d Dep’t 2014),
affirming denial of defendants’ motion to dismiss shareholder derivative suit by Madoff
feeder fund against the fund’s auditor for accounting malpractice; In re Belzberg v. Verus
Investments Holdings, 95 A.D.3d 713 (1st Dep’t 2012), compelling a non‐signatory to
arbitrate a dispute arising out of a brokerage agreement under the doctrine of direct
benefits estoppel; CMIA Partners Equity Ltd. v. OʹNeill, 2010 NY Slip Op 52068(U) (Sup.
Ct. N.Y. Co., 2010), which was the first time that a New York state court examined
shareholder derivative suits under Cayman Islands law; and Hecht v. Andover Assocs.
Mgmt. Corp., 27 Misc 3d 1202(A) (Sup. Ct. Nassau Co., 2010), aff’d, 114 A.D.3d 638 (2d
Dep’t 2014), which was the first Madoff‐related feeder fund case in the country to
survive a motion to dismiss.

                                  Special Counsel

JUSTICE HERMAN CAHN: admitted: New York. Education: Harvard Law School and a
B.A. from City College of the City University of New York. Justice Herman Cahn was
first elected as Judge of the Civil Court of the City of New York in 1976. He




                                         Page 42
     Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 53 of 60


subsequently served as an Acting Justice of the Supreme Court from 1980 until 1992,
when he was elected to the Supreme Court. Throughout his decades on the bench, he
principally handled civil cases, with the exception of 1981 until 1987, when he presided
over criminal matters. Justice Cahn was instrumental in the creation of, and a founding
Justice in, the Commercial Division within the New York State Supreme Court. He
served as a Justice of the Commercial Division from its inception in 1993.

Among his most notable recent cases are the consolidated cases stemming from the Bear
Stearns merger with JP Morgan (In re Bear Stearns Litigation); litigation regarding the
America’s Cup Yacht Race (Golden Gate Yacht Club v. Société Nautique de Genève);
litigation stemming from the attempt to enjoin the construction of the new Yankee
Stadium (Save Our Parks v. City of New York); and the consolidated state cases regarding
the rebuilding of the World Trade Center site (World Trade Center Properties v. Alliance
Insurance; Port Authority v. Alliance Insurance).

Justice Cahn is a member of the Council on Judicial Administration of the Association
of the Bar of the City of New York. He has also recently been appointed to the
Character and Fitness Committee of the Appellate Division, First Department. He is on
the Register of Mediators for the United States Bankruptcy Court, Southern and
Eastern Districts of New York.

Before ascending the bench, Justice Cahn practiced law in Manhattan. He was first
admitted to the New York bar in 1956. He is admitted to practice in numerous courts,
including the New York State courts, the Southern District of New York and the United
States Supreme Court.

                                     Of Counsel

ROBERT ABRAMS (Retired): admitted: New York; U.S. Court of Appeals for the Third
Circuit; U.S. District Courts for the Southern and Eastern Districts of New York, Eastern
District of Missouri, District of Maryland, and District of Delaware. Education:
Haverford College (B.A., 1961); Columbia University (Ph.D., 1966), Brooklyn Law
School (J.D., 1992). Woodrow Wilson Fellow; International Business Law Fellow.
Adjunct Professor, Mediation Clinic, Brooklyn Law School, 1983‐1984. Mr. Abrams was
formerly a Professor of Political Science at Brooklyn College and the Graduate Center of
the City University of New York. Member: New York State Bar Association. Mr.
Abrams is the author of books on the theory of collective choice (Columbia University
Press) and voting theory (Sage), as well as articles on Soviet politics, game theory and
bargaining and negotiations. He has focused his practice on wage and hour litigation




                                         Page 43
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 54 of 60


representing financial advisors in claims under the federal Fair Labor Standards Act
and various state wage and hour laws. In addition, Mr. Abrams has participated in
shareholder derivative litigation, partnership litigation and consumer class actions.
Recently, Mr. Abrams participated with the Cardozo Law School Bet Tzedek Legal
Services in a successful pro bono litigation in New York state court in defense of an
elderly disabled person threatened with eviction.

He was co‐lead counsel in In re Tyson Foods, Inc., before the Delaware Chancery Court,
which settled claims of breach of fiduciary duty in connection with related party
transactions and spring loading of options for Tyson management.

He played a major role in litigation on behalf of securities brokers that successfully
settled claims for overtime pay and improper deductions from compensation against six
major brokerage houses under the federal Fair Labor Standards Act and various state
wage and hour laws including New York and California. These cases included Lavoice v.
Citigroup Global Markets, Inc.; Basile v. A.G. Edwards, Inc.; Rosenthal v. A.G. Edwards &
Sons, Inc.; Palumbo v. Merrill Lynch; Garrison v. Merrill Lynch; Roles v. Morgan Stanley;
Lenihan v. Morgan Stanley; Klein v. Ryan Beck; and Badain v. Wachovia. Currently, he is
representing financial advisors in litigation against Morgan Stanley (MDL New Jersey),
Merrill Lynch (C.D. Cal.) and UBS (S.D.N.Y.). The UBS litigation is currently sub judice
before the Second Circuit which is considering the important issue of forced arbitration
and waiver of class and collective actions in employment contracts of adhesion.

Mr. Abrams was the firm’s primary representative to the executive committee
representing NationsBank shareholders in In re BankAmerica Corp. Sec. Litig., which
resulted in an award of $490 million to NationsBank and BankAmerica shareholders.
He was also co‐lead counsel in a New York state consumer protection class action
against AT&T Wireless Corp., Naevus v. AT&T Corp., which resulted in an award valued
at $40 million for the class members. Mr. Abrams was named a Super Lawyer from
2010 through 2015.

ANITA B. KARTALOPOULOS: admitted: New York. Education: University of Toledo,
B.A.; Seton Hall University, (J.D., 1982). Ms. Kartalopoulos, a former member of
Milberg LLP, litigates claims in the areas of securities fraud, derivative litigation, and
mergers and acquisitions. She focuses her practice on lead plaintiff litigation, as well as
breach of fiduciary and transactional litigation. She works closely with the institutional
investor clients, including trustees of public and private funds, throughout the U.S.
providing counsel on asset recovery, fiduciary education, and risk management.




                                          Page 44
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 55 of 60


Ms. Kartalopoulos has extensive experience in litigating complex securities cases
including In re Sears, Roebuck & Co. Securities Litigation ($215 million settlement), In re
Chiron Corp. Securities Litigation ($30 million settlement), and others. Ms. Kartalopoulos
has also achieved noteworthy results including improved corporate governance and
disclosures as well as increased share value in recent litigations including in In re Topps
Co. Shareholder Litigation, In re Anheuser‐Busch Cos. Shareholders Litigation, In re Net Logic,
In re Smith International, In re L‐3 Communication Holdings, Inc., In re Republic Services,
Derivative Litigation, and many others.

Prior to entering private practice, Ms. Kartalopoulos served in senior regulatory
positions involving insurance and health in the State of New Jersey, including serving
as Deputy Commissioner of Insurance, for Life and Health; Director of Legal and
Regulatory Affairs (Department of Health); and Executive Director of the New Jersey
State Real Estate Commission. She managed the New Jersey Insurance Departmentʹs
Multi‐State Task Force investigating the sales practices of the Prudential Insurance
Company, which resulted in a $50 million fine against Prudential and a $4 billion
recovery for policyholders. She also served on the Board of Directors of MBL Insurance
Company as a rehabilitator and managed litigation on behalf of the company.

Ms. Kartalopoulos is a regular speaker at numerous conferences focused on fiduciary
education, ethics, and U.S. securities litigation, including the Investment Education
Symposium, the Institutional Investor European Pensions Symposium, the Canadian
Hedge Funds Investment Roundtable, the New York Hedge Funds Roundtable, and the
AEDBF (Association Europeenne de Droit Bancaire et Financier), FPPTA Trustee School,
GAPPT, MATTER, LATEC. She also speaks regularly on the complex legal
environment that institutional investors face when addressing losses due to securities
fraud as well as their proactive and reactive alternatives.

Ms. Kartalopoulos has co‐authored “Deterring Executive Compensation Excesses:
Regulatory Weaknesses, Litigation Strengths” (03/05, NY, NY), and “Vintage Wine in
New Bottles: The Curious Evolution of the Concept of Loss Causation” (11/05, NY, NY).

Ms. Kartalopoulos is admitted to the bar of the State of New Jersey, the U.S. Courts of
Appeals for the Federal and Third Circuits.

ROBERT ALTCHILER: admitted: New York; Connecticut. Education: State University of
New York at Albany (B.S., 1985); George Washington University Law School (J.D.,
1988). Mr. Altchiler heads the firm’s White Collar and Investigations practice group.
Robert’s practice focuses primarily in the areas of White Collar criminal investigations,




                                           Page 45
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 56 of 60


corporate investigations, litigation, tax and general corporate counseling. Robert has
successfully defended individuals and corporations in a wide array of multifaceted
investigations in areas such as mortgage fraud, securities fraud, tax fraud, prevailing
wage, money laundering, Bank Secrecy Act, embezzlement, bank and wire fraud, theft
of trade secrets, criminal copyright infringement, criminal anti‐counterfeiting, Foreign
Corrupt Practices Act (FCPA), International Traffic In Arms Regulations (ITAR),
racketeering, continuing criminal enterprises, and circumvention of trade restrictions,
among many others. Robert also specializes in non‐criminal investigations related to
various topics, including finding money allegedly being hidden by individuals,
ascertaining the identities of individuals actually involved in corporate matters (when a
client believes those identities are being concealed), and running undercover “sting”
operations as part of civil and commercial litigation support.

Robert conducts corporate investigations and, when appropriate, when the client
instructs, refers the results to law enforcement for prosecution. In one recent example, a
corporate CEO came to learn assets and materials were being diverted by employees,
and that the corporation was “bleeding” money as a result. The CEO needed assistance
in ascertaining the identities and extent of involvement of the wrongdoers, as well as
the level of theft involved. Robert directed a corporate investigation that revealed the
nature of the problem. He then referred the investigation to federal authorities, which
arrested the wrongdoers and prosecuted them. The wrongdoers were convicted. In
addition, the amount of the theft was included in a court ordered restitution judgment
and the corporation will be repaid in full.

In 1988, Robert started his legal career as a prosecutor in New York City. As a
prosecutor, in addition to trying several dozen serious cases, ranging from murder to
fraud to narcotics violations, he also ran wiretap and grand jury investigations
involving money laundering and other financial crimes, as well as a wiretap and
investigation concerning a plot to assassinate a prominent NYC judge.

In addition to his practice, Robert has been an adjunct law professor at Pace University
Law School since 1998, where he teaches trial advocacy. Robert has also been a featured
participant and lecturer at Cardozo Law School’s acclaimed Intensive Trial Advocacy
Program in New York City, and has also taught at Yale Law School. Robert’s trial
advocacy teaching requires him to constantly integrate new developments in
communication theory and trial techniques into his pedagogical methods. Given the
changing way students (and prospective jurors) communicate and digest information
(via Twitter, Instagram and Snapchat, for example) Robert is able to adapt his teaching




                                         Page 46
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 57 of 60


to the needs of his students. By actively participating in the mock trials and by
frequently demonstrating methods, he is able to continually adapt his own
communication skills and integrate cutting‐edge developments into his own practice.

Robert graduated from the George Washington University Law School, and graduated
with honors from the Business School at the State University of New York at Albany in
1985. He is also a 1996 graduate of the National Criminal Defense College and a 1997
graduate of the National Institute for Trial Advocacy’s Harvard Teacher Training
Program. In 2014, Robert was asked to teach at the prestigious EATES Program at
Stetson University Law School, a program designed to teach trial advocacy professors
how to better teach their students. Robert has also made dozens of television
appearances on Fox, Court TV, and Tru TV, providing legal commentary on televised
trials, and participating in discussions related to pertinent issues.

KATE MCGUIRE: admitted: New York; U.S. District Courts for the Southern and
Eastern Districts of New York. Education: University of California at Santa Cruz (B.A.
1995), Georgetown University Law Center (J.D., 1998); Member: Georgetown Immigration
Law Journal.

GLORIA KUI MELWANI: admitted: New York (2006), New Jersey (2005), United States
District Courts for the Southern and Eastern Districts of New York, District of New
Jersey. Education: New York University (B.M., Piano Performance, 2000); Benjamin N.
Cardozo School of Law (J.D., 2005), where she served as a Notes Editor on the Cardozo
Public Law, Policy and Ethics Journal. Ms. Melwani’s primary areas of focus are
securities, stockholder derivative litigation, M&A litigation, and consumer litigation.

In 2018, Ms. Melwani represented the plaintiffs in We Shall Overcome Foundation, et al. v.
The Richmond Organization, Inc., et al., No. 16‐cv‐02725‐DLC (S.D.N.Y.), which
successfully challenged the copyright to “We Shall Overcome,” called the “most
powerful song of the 20th century” by the Librarian of Congress.

LYDIA KEANEY REYNOLDS: admitted: New York, U.S. District Courts for the Southern
and Eastern Districts of New York and the Northern and Central Districts of Illinois.
Education: Temple University (B.A. magna cum laude, Phi Beta Kappa, English, 2004);
University of Pennsylvania Law School (J.D. 2007), where she was a Production Editor
of the University of Pennsylvania Journal of Constitutional Law. Prior to joining Wolf
Haldenstein, Ms. Reynolds was an associate at SNR Denton US LLP, n/k/a Dentons.




                                         Page 47
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 58 of 60


Ms. Reynolds has substantial experience litigating complex class actions in a variety of
practice areas, including consumer fraud and securities litigation.

Ms. Reynolds joined Wolf Haldenstein as an associate in 2011. In 2015, she left Wolf
Haldenstein to serve as an Assistant Attorney General in the Consumer Frauds and
Protection Bureau of the Office of the New York Attorney General, and returned to the
Firm in 2017. As an Assistant Attorney General, Ms. Reynolds investigated and
litigated actions against financial services corporations and manufacturers and retailers
who engaged in unfair or deceptive practices.

As an attorney at Wolf Haldenstein, Ms. Reynolds represented the plaintiffs in In re
Empire State Realty Trust, Inc. Investor Litig., No. 650607/2012 (N.Y. Sup. Ct.), arising out
of the historic IPO of the Empire State Building and other properties and resulting in a
$55 million recovery for the original investors. Ms. Reynolds also has significant
experience litigating consumer fraud actions, including Milman v. Thermos LLC, No.
1:13‐cv‐7750 (N.D. Ill.), a consumer fraud action alleging that Thermos bottles
advertised as leak‐proof were not, resulting in a settlement of over $1 million in cash
and products for consumers.

                                       Associates

KEVIN COOPER: admitted: New York; New Jersey; U.S. District Courts for the Southern
District of New York and the District of New Jersey. Education: Fordham University
(B.A., Legal and Policy Studies, 2011); Brooklyn Law School (J.D., 2014), where he
served as an Associate Managing Editor on the Brooklyn Journal of Corporate, Financial
& Commercial Law and as a Barry L. Zaretsky Fellow in Commercial and Bankruptcy
Law. Mr. Cooper’s primary areas of focus are securities, derivative and M&A litigation.

BRITTANY N. DEJONG: admitted: California; U.S. District Courts for the Southern,
Northern, Central and Eastern Districts of California. Education: University of Phoenix
(B.S. 2005); Golden Gate University, School of Law (J.D. 2008), Graduated with Highest
Honors, Editor – Law Review, Merit Scholarship Recipient, Member: State Bar of
California. Prior to joining WHAFH, Ms. DeJong was an associate at a boutique trial
firm in San Francisco where her practice focused on multiparty litigation involving
catastrophic property damage. Prior to entering private practice, Ms. DeJong worked as
a Research Attorney for the Honorable Peter Busch in the Law & Motion Department at
the San Francisco Superior Court. Additionally, while in law school, Ms. DeJong
externed for the Honorable Susan Illston of the Northern District of California and the
U.S. Securities and Exchange Commission.




                                           Page 48
     Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 59 of 60


PATRICK DONOVAN: admitted: New York (2012). Education: Iona College (B.A.,
Business Management, 2007); St. Johnʹs University School of Law (J.D., 2011). Mr.
Donovan’s primary areas of focus are securities, derivative and M&A litigation.

MARISA LIVESAY: admitted: California; United States District Courts for the Southern,
Central and Northern District of California; Ninth Circuit. Education: University of
Arizona (B.A., History & Spanish, 1999); University California Los Angeles Law School
(J.D. 2002).

CARL MALMSTROM: admitted: Illinois; Minnesota; Northern District of Illinois.
Education: University of Chicago (B.A., Biology, 1999; M.A., Social Science, 2001);
University of Hawai’i at Manoa (M.A. Anthropology, 2004); Loyola University Chicago
(J.D., 2007).

VERONICA BOSCO:         admitted: New York. Education: Fordham University (B.A.,
Political Science, Spanish Language & Literature, 2014); Fordham University School of
Law (J.D., 2018). Ms. Bosco joined Wolf Haldenstein in 2018. Prior to joining the Firm,
she worked as a Judicial Law Clerk for the Honorable Claire C. Cecchi in the U.S.
District Court for the District of New Jersey. She also interned for the New York County
District Attorneyʹs Office, and for the Honorable Arthur D. Spatt in the U.S. District
Court for the Eastern District of New York. While at Fordham Law, she served as an
Editor on the Moot Court board, was a Teaching Assistant for Legal Writing, and
worked in the Legislative & Policy Advocacy Clinic.




                                        Page 49
      Case 3:17-cv-01091-VAB Document 125-2 Filed 05/10/19 Page 60 of 60


                            Non-Discrimination Policies

Wolf Haldenstein does not discriminate or tolerate harassment against any employee or
applicant because of race, creed, color, national origin, sex, age, disability, marital
status, sexual orientation, or alienage or citizenship status and designs its hiring
practices to ensure that minority group members and women are afforded equal
employment opportunities without discrimination. The Firm is in compliance with all
applicable Federal, State, County, and City equal employment opportunity laws.

Wolf Haldenstein is proud of its long history of support for the rights of, and
employment opportunities for, women, the disadvantaged, and minority group
persons, including the participation in civil rights and voter registration activities in the
South in the early 1960s by partners of the Firm; the part‐time employment of
disadvantaged youth through various public school programs; the varied pro bono
activities performed by many of the Firm’s lawyers; the employment of many women
and minority group persons in various capacities at the Firm, including at the partner
level; the hiring of ex‐offenders in supported job training programs; and the use of
minority and women‐owned businesses to provide services and supplies to the Firm.




                                270 MADISON AVENUE
                                 NEW YORK, NY 10016
                               Telephone: 212-545-4600
                               Telecopier: 212-545-4653
                                   www.whafh.com



         SYMPHONY TOWERS                               70 West Madison Street
       750 B STREET, SUITE 2770                             SUITE 1400
         SAN DIEGO, CA 92101                             CHICAGO, IL 60602
       Telephone: 619-239-4599                        Telephone: 312-984-0000
       Telecopier: 619-234-4599                       Telecopier: 312-214-3110




                                           Page 50
